Exhibit 10.1

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of March 30, 2007

among

ONEOK PARTNERS, L.P.,

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO,

SUNTRUST BANK,

as Administrative Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

BMO CAPITAL MARKETS,

BARCLAYS BANK PLC,

and

CITIBANK, N.A.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY

(a division of SunTrust Capital Markets, Inc.)

and

WACHOVIA CAPITAL MARKETS, LLC,

as Co-Lead Arrangers and Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page ARTICLE I.    DEFINITIONS; CONSTRUCTION    1 .   
Section 1.1    Definitions    1    Section 1.2.    Classifications of Loans and
Borrowings    26    Section 1.3.    Accounting Terms and Determination    26   
Section 1.4.    Terms Generally    26 ARTICLE II.    AMOUNT AND TERMS OF THE
COMMITMENTS    27    Section 2.1.    General Description of Facilities    27   
Section 2.2.    Revolving Loans    27    Section 2.3.    Procedure for Revolving
Borrowings    27    Section 2.4.    Swingline Commitment    28    Section 2.5.
   Funding of Borrowings    29    Section 2.6.    Interest Elections    30   
Section 2.7.    Optional Reduction and Termination of Commitments    31   
Section 2.8.    Repayment of Loans    32    Section 2.9.    Evidence of
Indebtedness    32    Section 2.10.    Prepayments    32    Section 2.11.   
Interest on Loans    33    Section 2.12.    Fees    34    Section 2.13.   
Computation of Interest and Fees    35    Section 2.14.    Inability to
Determine Interest Rates    35    Section 2.15.    Illegality    36   
Section 2.16.    Increased Costs    36    Section 2.17.    Funding Indemnity   
37    Section 2.18.    Taxes    38    Section 2.19.    Payments Generally; Pro
Rata Treatment; Sharing of Set-offs    39    Section 2.20.    Letters of Credit
   41    Section 2.21.    Increase of Commitments; Additional Lenders    45   
Section 2.22.    Mitigation of Obligations    46 ARTICLE III.    CONDITIONS
PRECEDENT TO LOANS AND LETTERS OF CREDIT    49    Section 3.1.    Conditions To
Effectiveness    49    Section 3.2.    Each Credit Event    51    Section 3.3.
   Delivery of Documents    51 ARTICLE IV.    REPRESENTATIONS AND WARRANTIES   
51    Section 4.1.    Existence; Power    51    Section 4.2.    Organizational
Power; Authorization    52    Section 4.3.    Governmental Approvals; No
Conflicts    52    Section 4.4.    Financial Statements    52    Section 4.5.   
Litigation and Environmental Matters    52    Section 4.6.    Compliance with
Laws and Agreements    53

 

- i -



--------------------------------------------------------------------------------

   Section 4.7.    Investment Company Act, Etc.    53    Section 4.8.    Taxes
   53    Section 4.9.    Margin Regulations    53    Section 4.10.    ERISA   
53    Section 4.11.    Ownership of Property    54    Section 4.12.   
Disclosure    54    Section 4.13.    Labor Relations    54    Section 4.14.   
Subsidiaries    55    Section 4.15.    Insolvency    55    Section 4.16.    OFAC
   55    Section 4.17.    Patriot Act    55 ARTICLE V.    AFFIRMATIVE COVENANTS
   55    Section 5.1.    Financial Statements and Other Information    55   
Section 5.2.    Notices of Material Events    57    Section 5.3.    Existence;
Conduct of Business    58    Section 5.4.    Compliance with Laws, Etc.    58   
Section 5.5.    Payment of Obligations    58    Section 5.6.    Books and
Records    58    Section 5.7.    Visitation, Inspection, Etc.    58   
Section 5.8.    Maintenance of Properties; Insurance    59    Section 5.9.   
Use of Proceeds and Letters of Credit    59    Section 5.10.    Pari Passu
Status    59    Section 5.11.    Maintenance of Tax Status    59 ARTICLE
VI.    FINANCIAL COVENANTS    59    Section 6.1.    Leverage Ratio    59 ARTICLE
VII. NEGATIVE COVENANTS    60    Section 7.1.    Indebtedness; Preferred
Interests.    60    Section 7.2.    Negative Pledge    61    Section 7.3.   
Fundamental Changes    61    Section 7.4.    Investments, Loans, Etc.    62   
Section 7.5.    Restricted Payments    63    Section 7.7.    Transactions with
Affiliates    64    Section 7.8.    Restrictive Agreements    64    Section 7.9.
   Government Regulations    64    Section 7.10.    Hedging Transactions    64
   Section 7.11.    Accounting Changes    64    Section 7.12.    Restrictions on
Agreements Governing Indebtedness    64    Section 7.13.    Certain Amendments
to Cash Distribution Policies and Partnership Agreements    65 ARTICLE
VIII.    EVENTS OF DEFAULT    65    Section 8.1.    Events of Default    65

 

- ii -



--------------------------------------------------------------------------------

ARTICLE IX.    THE ADMINISTRATIVE AGENT    68    Section 9.1.    Appointment of
Administrative Agent    68    Section 9.2.    Nature of Duties of Administrative
Agent    68    Section 9.3.    Lack of Reliance on the Administrative Agent   
69    Section 9.4.    Certain Rights of the Administrative Agent    69   
Section 9.5.    Reliance by Administrative Agent    70    Section 9.6.    The
Administrative Agent in its Individual Capacity    70    Section 9.7.   
Successor Administrative Agent    70    Section 9.8.    Authorization to Execute
other Loan Documents    71    Section 9.9.    Syndication Agent and
Co-Documentation Agents    71 ARTICLE X.    MISCELLANEOUS    71    Section 10.1.
   Notices    71    Section 10.2.    Waiver; Amendments    73    Section 10.3.
   Expenses; Indemnification    74    Section 10.4.    Successors and Assigns   
76    Section 10.5.    Governing Law; Jurisdiction; Consent to Service of
Process    79    Section 10.6.    Waiver of Jury Trial    80    Section 10.7.   
Right of Setoff    80    Section 10.8.    Counterparts; Integration    81   
Section 10.9.    Survival    81    Section 10.10.    Severability    81   
Section 10.11.    Confidentiality    82    Section 10.12.    Interest Rate
Limitation    82    Section 10.13.    Waiver of Effect of Seal    82   
Section 10.14.    Patriot Act    82    Section 10.15.    No General Partner
Liability    83    Section 10.16.    Amendment and Restatement    83

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I   –      Applicable Margin and Applicable Percentage Schedule II   –
     Commitment Amounts Schedule 4.5(b)   –      Environmental Matters
Schedule 4.14   –      Subsidiaries Schedule 7.2   –      Existing Liens
Schedule 7.4   –      Existing Investments Schedule 7.7   –      Transactions
with Affiliates EXHIBITS Exhibit A   –      Form of Revolving Credit Note
Exhibit B   –      Form of Swingline Note Exhibit C   –      Form of Assignment
and Acceptance Exhibit D   –      Form of Intermediate Partnership Guaranty
Agreement Exhibit 2.3   –      Form of Notice of Revolving Borrowing Exhibit 2.4
  –      Form of Notice of Swingline Borrowing Exhibit 2.6   –      Form of
Notice of Continuation/Conversion Exhibit 3.1(b)(v)   –      Form of Secretary’s
Certificate Exhibit 3.1(b)(viii)   –      Form of Officer’s Certificate Exhibit
5.1(c)   –      Form of Compliance Certificate

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of March 30, 2007, by and among ONEOK PARTNERS, L.P., a
Delaware limited partnership formerly known as Northern Border Partners, L.P.
(the “Borrower”), the several banks and other financial institutions and lenders
from time to time party hereto (the “Lenders”), SUNTRUST BANK, in its capacity
as administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication agent (the “Syndication
Agent”) and BMO CAPITAL MARKETS, BARCLAYS BANK PLC, and CITIBANK, N.A., as
Co-Documentation Agents.

WITNESSETH:

WHEREAS, the Borrower, certain of the Lenders, certain other banks and financial
institutions, and the Administrative Agent are parties to an Amended and
Restated Revolving Credit Agreement dated as of March 30, 2006, as amended by a
First Amendment to Amended and Restated Revolving Credit Agreement dated as of
December 13, 2006 (as so amended, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended in the manner set forth herein;

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement in order to effect such amendments to the Existing Credit Agreement,
all subject to the terms, conditions, and requirements of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that the Existing Credit Agreement is amended and
restated as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquisition” shall have the meaning given to such term in the definition of
Consolidated EBITDA herein.

“Additional Lender” shall have the meaning given to such term in Section 2.21.



--------------------------------------------------------------------------------

“Adjusted Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries
for any period, the sum of (a) Consolidated EBITDA for such period plus (b) any
Material Project EBITDA Adjustments for such period.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the
Restatement Date, the Aggregate Revolving Commitment Amount equals $750,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to all Revolving
Loans outstanding on any date or the letter of credit fee, the percentage per
annum determined by reference to the applicable Debt Rating Category from time
to time in effect as set forth on Schedule I; provided, that a change in the
Applicable Margin resulting from a change in the Debt Rating Category shall be
effective on the day on which either rating agency changes its rating and shall
continue until the day prior to the day that a further change becomes effective.
The Applicable Margin as of the Restatement Date shall be at Level III as set
forth on Schedule I.

“Applicable Percentage” shall mean, as of any date, with respect to the facility
fee and utilization fee as of any date, the percentage per annum determined by
reference to the applicable Debt Rating Category as set forth on Schedule I;
provided, that a change in the

 

2



--------------------------------------------------------------------------------

Applicable Percentage resulting from a change in the Debt Rating Category shall
be effective on the day on which either rating agency changes its rating and
shall continue until the day prior to the day that a further change becomes
effective. Notwithstanding the foregoing, the Applicable Percentage for the
facility fee and utilization fee as of the Restatement Date shall be at Level
III as set forth on Schedule I.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Restatement Date to the
Revolving Commitment Termination Date.

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

“Borrower” shall have the meaning assigned to such term in the opening paragraph
hereof.

“Borrower Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of ONEOK Partners, L.P., dated as of September 15, 2006
as amended, supplemented, restated or otherwise modified from time to time.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of OKE or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) after the
Restatement Date becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 25% or more of the equity securities of OKE
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of OKE cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) OKE shall fail to have the power to control, directly or indirectly, the
management and policies of each of the Borrower and the Intermediate
Partnership; provided that, in the event of any Disposition of general partner
interests in either of the Borrower or the Intermediate Partnership by OKE, with
respect to the Borrower, or by

 

4



--------------------------------------------------------------------------------

the Borrower, with respect to the Intermediate Partnership, at a time when the
aggregate general partner interests in the Borrower or the Intermediate
Partnership owned by OKE or the Borrower, respectively, directly or indirectly
through any of their wholly owned Subsidiaries, together with the aggregate
voting rights of OKE or the Borrower, respectively, with respect thereto, is
less than (or which Disposition would result in such ownership being less than)
fifty percent (50%) of the aggregate outstanding general partner interests and
voting rights of all general partners of either of the Borrower or the
Intermediate Partnership (each a “GP Disposition”), such GP Disposition shall
not be deemed to be a Change of Control so long as the Borrower provides prior
written notice thereof to the Administrative Agent and the Lenders, together
with such other information as may be reasonably necessary to demonstrate to the
reasonable satisfaction of the Required Lenders that OKE will retain control of
each of the Borrower and the Intermediate Partnership after giving effect to
such GP Disposition, unless the GP Disposition is objected to in writing by the
Required Lenders, or by the Administrative Agent acting at the direction of the
Required Lenders, within 15 days of receipt of such notice.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the Original Closing Date, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the Original Closing Date, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.16(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Original Closing Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Common Unit” means units representing limited partnership interests in the
Borrower offered for sale to the public.

“Compliance Certificate” shall mean a certificate from the principal executive
officer, the principal financial officer or the treasurer of the Borrower in the
form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit 5.1(c).

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated

 

5



--------------------------------------------------------------------------------

Interest Expense, (B) income tax expense determined on a consolidated basis in
accordance with GAAP, (C) depreciation and amortization determined on a
consolidated basis in accordance with GAAP, and (D) all other non-cash charges,
determined in each case on a consolidated basis in accordance with GAAP for such
period. For purposes of Section 6.1, if the Borrower or any Subsidiary has
acquired another Person as a Subsidiary (including through the purchase or other
acquisition of additional ownership interests in such Person resulting in such
Person becoming a Subsidiary), or all or substantially all of the assets of
another Person or a division, line of business, or other business unit of
another Person (in any such case, an “Acquisition”), or has Disposed of a
Subsidiary (including through the sale or other disposition of ownership
interests in a Subsidiary resulting in its ceasing to be a Subsidiary) or all or
substantially all of the assets of a Subsidiary or a division, line of business,
or other business unit or, in the case of the NBPC Sale, the sale of the
partnership interests of Pipeline to TCPILP, in any case as permitted by this
Agreement, during the relevant period for determining the Leverage Ratio,
Consolidated EBITDA shall be calculated in such ratios after giving pro forma
effect thereto (such pro forma basis to have been reasonably diligenced by the
Borrower), as if such Acquisition or Disposition (and in each case any related
incurrence, assumption or repayment of Indebtedness) had occurred on the first
day of the relevant period for determining Consolidated EBITDA.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation,
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under any Hedging Transaction (relating to interest rates only)
during such period (whether or not actually paid or received during such
period).

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded therefrom (a) the income or loss of any Person
accrued prior to the date it became a Subsidiary of the Borrower, or is merged
or consolidated with the Borrower or any of its Subsidiaries, or such Person’s
assets were acquired by the Borrower or any of its Subsidiaries, (b) any equity
interests of the Borrower or any Subsidiary in the earnings of any Person (other
than a Subsidiary of the Borrower), but including dividends and similar
distributions actually received by the Borrower or its Subsidiaries from any
such Person, (c) the undistributed earnings of any Subsidiary of the Borrower to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of the
organizational documents or Contractual Obligations of, or Requirements of Law
applicable to, such Subsidiary, (d) any extraordinary gains or losses, and
(e) any gains attributable to write-ups of assets.

“Consolidated Total Capitalization” shall mean, without duplication, the sum of
(a) all of the shareholders’ equity or net worth of the Borrower and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP plus
(b) Consolidated Total Debt.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Debt Rating” shall mean the credit rating assigned by S&P or Moody’s, as the
case may be, to the senior, unsecured long-term debt securities of the Borrower
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding; any rating assigned to any other debt security of the
Borrower shall be disregarded. The Debt Rating in effect on any date is that in
effect at the close of business on such date.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.11(c).

“Dispose” or “Disposition” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed). If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b) of Section 10.4), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs

 

7



--------------------------------------------------------------------------------

of administrative oversight, fines, natural resource damages, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (i) any actual or alleged violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) any actual or alleged exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean each “person” (as defined in Section 3(a) of ERISA)
(whether or not incorporated) which is, or has been within the past five years,
a member of any Loan Party’s controlled group (within the meaning of PBGC
regulation §4001.2).

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve

 

8



--------------------------------------------------------------------------------

Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.18(e).

“Existing Credit Agreement” shall have the meaning provided in the recitals.

“Existing Lenders” shall mean the lenders party to the Existing Credit Agreement
as of the date hereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of March 19, 2007,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank, and that certain
fee letter dated as of March 19, 2007, executed by Wachovia Capital Markets, LLC
and Wachovia Bank, National Association, in each case as accepted by the
Borrower.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower. “Fiscal Year”
shall mean any fiscal year of the Borrower.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

9



--------------------------------------------------------------------------------

“Fort Union, L.L.C.” means Fort Union Gas Gathering, L.L.C., a Delaware limited
liability company.

“Fort Union Project Finance Documents” means the Construction and Term Credit
Agreement dated as of April 16, 1999 among Fort Union, L.L.C., as Borrower,
Fleet National Bank, as administrative agent and the other lenders and agents
parties thereto, and the other agreements executed as security therefor or
pursuant thereto, as the same may from time to time be amended, together with
all loan, finance, security and related documents and agreements executed and
delivered in connection with the financing of the planned expansion of the Ft.
Union, L.L.C. pipeline scheduled to be completed in 2007.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guarantor” shall mean the Intermediate Partnership.

“Guaranty Agreement” shall mean the Amended and Restated Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit D, made by
the Guarantor in favor of the Administrative Agent for the benefit of the
Lenders.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or

 

10



--------------------------------------------------------------------------------

any fraction or by-product thereof, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing such trust preferred securities or deferrable interest subordinated
debt and (iii) substantially all the assets of which consist of (A) subordinated
debt of the Borrower or a Subsidiary of the Borrower and (B) payments made from
time to time on the subordinated debt.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Subsidiaries in any
and all oil, gas and other liquid or gaseous hydrocarbon properties and
interests, including without limitation, mineral fee or lease interests,
production sharing agreements, concession agreements, license agreements,
service agreements, risk service agreements or similar Hydrocarbon interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil payments, production payment
interests and similar interests in Hydrocarbons, including any reserved or
residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds,

 

11



--------------------------------------------------------------------------------

debentures, notes or other similar instruments, (iii) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade), (iv) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien granted by such Person on property owned by such Person, whether or not
such Indebtedness has been assumed by such Person, (ix) [reserved],
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness shall
not include indebtedness (which is not assumed or guaranteed by Borrower or any
Subsidiary of Borrower) arising under the Fort Union Project Finance Documents
which is secured by Liens on the limited liability company interests of Crestone
Powder River, L.L.C. in Fort Union, L.L.C., nor indebtedness (which is not
assumed or guaranteed by Borrower or any Subsidiary of Borrower) which is
secured by Liens on the limited liability company interests of Crestone Wind
River, L.L.C. in Lost Creek, L.L.C.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Information Memorandum” shall mean the Confidential Executive Summary dated
March 2007 relating to the Borrower and the transactions contemplated by this
Agreement and the other Loan Documents.

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and
(ii) any Eurodollar Borrowing, a period of one, two, three or six months;
provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.

 

12



--------------------------------------------------------------------------------

“Intermediate Partnership” shall mean ONEOK Partners Intermediate Limited
Partnership, a Delaware limited partnership.

“Intermediate Partnership Agreement” shall mean that certain Amended and
Restated Agreement of Limited Partnership of Intermediate Partnership dated as
of October 1, 1993, as amended, supplemented, restated or otherwise modified
from time to time.

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.20.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $100,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.21

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.20 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date (excluding any amount of Hybrid Securities not to exceed a
total of 15% of Consolidated Total Capitalization) to (ii) Adjusted Consolidated
EBITDA for the four consecutive Fiscal Quarters ending on or immediately prior
to such date.

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the

 

13



--------------------------------------------------------------------------------

rate of interest determined by the Administrative Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rates per
annum at which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 10:00 a.m. (New York time) for
delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Loan of the Administrative Agent.

“Lien” shall mean (i) any mortgage, deed of trust, deed to secure debt, pledge,
security interest, lien (statutory or otherwise), charge, claim, easement or
encumbrance, hypothecation, assignment, deposit arrangement, or (ii) any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Limited Partnership Units” means Common Units and any other units representing
a limited partner’s interest in the Borrower.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Guaranty Agreement, all Notices of Borrowing, all Notices
of Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.

“Loan Parties” shall mean the Borrower and the Guarantor.

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

“Lost Creek L.L.C.” means Lost Creek Gathering Company, L.L.C., a Delaware
limited liability company.

“Lost Creek Project Finance Documents” means the Construction and Term Credit
Agreement dated as of September 24, 1999 among Lost Creek, L.L.C. as Borrower,
Barclays Bank PLC, as administrative agent and the other lenders party thereto
and the other agreements executed as security therefor or pursuant thereto, as
the same may from time to time be amended.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the financial condition of the Borrower and its
Subsidiaries taken as a whole; provided however, (i) a downgrade by S&P and/or
Moody’s of Borrower’s Debt Rating shall not, in and of itself, be deemed to be a
Material Adverse Effect, and (ii) the fact that the Borrower is unable to borrow
in the commercial paper market shall not, in and of itself, be deemed to be a
Material Adverse Effect; but for purposes of clarity in interpreting the
foregoing clauses (i) and (ii), it is agreed that the event(s), change(s),
circumstance(s) or condition(s) that causes such downgrade (or an announcement
of a potential downgrade or a review for possible ratings change) of the Debt
Rating or that causes such inability of the Borrower to borrow in the commercial
paper market, and the effect or change caused by such downgrade (or an
announcement of a potential downgrade or a review for possible ratings change)
of the Debt

 

14



--------------------------------------------------------------------------------

Rating or by such inability to borrow, will be considered in determining whether
there has been a Material Adverse Effect; (b) a material impairment of the
ability of the Borrower to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of any Loan
Document to which it is a party.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount, exceeding
$100,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

“Material Project” shall mean each new pipeline, storage facility, processing
plant or other capital expansion project wholly owned by the Borrower or its
Subsidiaries, the construction of which commenced after March 30, 2006 and which
has a budgeted capital cost exceeding $25,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project, (A) prior to completion of the Material Project, a percentage (based on
the then-current completion percentage of the Material Project) of an amount to
be approved by the Administrative Agent as the projected Consolidated EBITDA
attributable to such Material Project (such amount to be determined based on
contracts relating to such Material Project, the creditworthiness of the other
parties to such contracts and projected revenues from such contracts, capital
costs and expenses, scheduled completion, and other factors deemed appropriate
by the Administrative Agent) which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and its Subsidiaries for the fiscal
quarter in which construction of such Material Project commences and for each
fiscal quarter thereafter until completion of the Material Project (net of any
actual Consolidated EBITDA attributable to such Material Project following its
completion), provided that if construction of the Material Project is not
completed by the scheduled completion date, then the foregoing amount shall be
reduced by the following percentage amounts depending on the period of delay for
completion (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) longer than 90 days, but not more than 180 days, 25%,
(ii) longer than 180 days but not more than 270 days, 50%, and (iii) longer than
270 days, 100%; and (B) beginning with the first full fiscal quarter following
completion of the Material Project and for the two immediately succeeding fiscal
quarters, an amount to be approved by the Administrative Agent as the projected
Consolidated EBITDA attributable to the Material Project (determined in the same
manner set forth in clause (A) above) for the balance of the four full fiscal
quarter period following completion shall be added to the actual Consolidated
EBITDA attributable to the Material Project for such fiscal quarter or quarters,
for determining Consolidated EBITDA for the fiscal quarter then ending and the
immediately preceding three fiscal quarters. Notwithstanding the foregoing,
(i) no such additions shall be allowed with respect to any Material Project
unless not later than 45 days prior to commencement of construction thereof, the
Borrower shall have delivered to the Administrative Agent written pro forma
projections of Consolidated EBITDA attributable to such Material Project and
such other information and documentation as the Administrative Agent may
reasonably request, all in form and substance satisfactory to the Administrative
Agent, and

 

15



--------------------------------------------------------------------------------

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments or any adjustments in respect of any Acquisitions or Dispositions as
provided in the definition of Consolidated EBITDA).

“Maturity Date” means the later of (a) March 30, 2012 and (b) if maturity is
extended pursuant to Section 2.23 , such extended maturity date as determined
pursuant to such Section; provided , however , that, in each case, if such date
is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“NBPC Sale” shall mean the sale by the Guarantor to TCPILP of 20% of the
partnership interests of Pipeline for a cash purchase price of approximately
$300,000,000 (subject to adjustment as provided in Section 3.2 of the
Partnership Interest Purchase and Sale Agreement referenced in the definition of
NBPC Sale Documents) pursuant to the NBPC Sale Documents, the proceeds of which
sale are to be used by the Borrower to fund a portion of the consideration for
the OKE Acquisition and related transaction costs and fees.

“NBPC Sale Documents” shall mean, collectively, the Partnership Interest
Purchase and Sale Agreement between the Intermediate Partnership and TCPILP
dated as of December 31, 2005, and the other “Transaction Documents” as defined
therein, in each case with all exhibits, schedules and supplements thereto.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).

 

16



--------------------------------------------------------------------------------

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans and Letters of Credit, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Subsidiaries.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or

 

17



--------------------------------------------------------------------------------

attributable to such Hydrocarbon Interest; (e) all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
the lands covered thereby and all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other income from or attributable to the
Hydrocarbon Interests; and (f) all tenements, hereditaments, appurtenances and
property in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests, and any and all property, now owned or hereafter acquired
and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
property (excluding drilling rigs, automotive equipment or other personal
property which may be on such premises for the purpose of drilling a well or for
other similar temporary uses) and including any and all oil wells, gas wells,
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“OKE” shall mean ONEOK, Inc., an Oklahoma corporation.

“OKE Acquisition” shall mean the acquisition by the Borrower from OKE of its
gathering and processing, pipelines and storage, and natural gas liquids
businesses for consideration in an aggregate amount of (i) $1,350,000,000 in
cash (subject to adjustments as provided in Section 1.4 of the Purchase and Sale
Agreement referenced in the definition of OKE Acquisition Documents), and
(ii) 36,494,126 Class B limited partnership units of the Borrower, pursuant to
the OKE Acquisition Documents.

“OKE Acquisition Documents” shall mean, collectively, the Contribution Agreement
among OKE, the Borrower, and the Intermediate Partnership dated as of
February 14, 2006, together with the “Services Agreement” as defined therein,
and the Purchase and Sale Agreement between OKE and the Borrower dated as of
February 14, 2006, together with the “Services Agreement” as defined therein, in
each case with all exhibits, schedules and supplements thereto.

“Original Closing Date” shall mean May 16, 2005.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

18



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Encumbrances” shall mean:

(i) Liens imposed by law for taxes, assessments or other governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(ii) Liens of landlords, carriers, operators, warehousemen, mechanics, and
materialmen, statutory Liens of producers of hydrocarbons, and similar Liens
arising by operation of law, in each case incurred in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained to the extent such amounts exceed $500,000;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, other social security laws
or regulations or other forms of governmental insurance or benefits, other than
any Lien imposed by ERISA;

(iv) deposits to secure the performance of tenders, bids, contracts (other than
for borrowed money), leases, statutory obligations, surety bonds (other than
bonds related to judgments or litigation), performance bonds and other
obligations of a like nature, in each case entered into in the ordinary course
of business or to secure obligations on surety bonds;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(vi) title defects, easements, zoning restrictions, rights-of-way, land use and
environmental regulations, and similar encumbrances affecting real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and its Subsidiaries taken as a whole;

(vii) Liens securing obligations of others, neither assumed nor guaranteed by
any Loan Party nor on which it customarily pays interest, existing upon real
estate or rights in or relating to real estate acquired by such Person for
substation, metering station, compression station, gathering line, transmission
line, transportation line, distribution line or right of way purposes, and any
Liens reserved in leases for rent and for compliance with the terms of the
leases in the case of leasehold estates, to the extent that any such Lien
referred to in this clause (vii) does not materially impair the use of the
property;

 

19



--------------------------------------------------------------------------------

(viii) Liens granted pursuant to any Loan Document;

(ix) easements or reservations in any property of the Borrower or a Subsidiary
for the purpose of roads, pipe lines, gas transmission and distribution lines,
electric light and power transmission and distribution lines, water mains and
other like purposes, and zoning ordinances, regulations and restrictions which
do not impair the use of such property in the operation of the business of the
Borrower or a Subsidiary;

(x) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Restatement Date set forth on Schedule 7.2; provided, that such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary;

(xi) Liens upon or in any fixed or capital assets to secure the purchase price
or the cost of construction or improvement of such fixed or capital assets or to
secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of such fixed or capital assets
(including Liens securing any Capital Lease Obligations and Synthetic Lease
Obligations); provided, that (i) such Lien secures Indebtedness permitted by
Section 7.1, (ii) such Lien attaches to such asset concurrently or within 180
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

(xii) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;

(xiii) Liens on the limited liability company interests in Fort Union, L.L.C.
which are owned by Crestone Powder River L.L.C., a Delaware limited liability
company, which Liens secure amounts owed under the Fort Union Project Finance
Documents;

(xiv) Liens on the limited liability company interests in Lost Creek, L.L.C.
which are owned by Crestone Wind River, L.L.C., a Delaware limited liability
company, which Liens secure amounts owed under the Lost Creek Project Finance
Documents;

(xv) extensions, renewals, or replacements of any Lien referred to in paragraphs
(x) through (xiv) above; provided, that the principal amount of the Indebtedness
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby;

 

20



--------------------------------------------------------------------------------

(xvi) any Liens (i) in favor of the Administrative Agent arising under
Section 2.20(g), (ii) at any time that Pipeline is a Subsidiary of the Borrower,
in favor of the administrative agent under section 2.20(g) of the Pipeline
Credit Agreement, and (iii) in favor of any trustee under any indentures
governing Indebtedness of the Borrower or any of its Subsidiaries securing
unpaid fees of such trustee in collateral in the possession of such trustee;

(xvii) any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or status to purchase or designate a
purchaser of, or order the sale of, any property of the Borrower or any
Subsidiary upon payment of reasonable compensation therefor or to terminate any
franchise, license or other rights or to regulate the property and business of
the Borrower or any Subsidiary;

(xviii) Liens on cash and cash equivalents granted pursuant to master netting
agreements entered into in the ordinary course of business in connection with
Hedging Transactions; provided that (i) the transactions secured by such Liens
are governed by standard International Swaps and Derivatives Association, Inc.
(“ISDA”) documentation, and (ii) such Hedging Transactions consist of derivative
transactions contemplated to be settled in cash and not by physical delivery and
are designed to minimize the risk of fluctuations in oil and gas prices with
respect to the Borrower’s and its Subsidiaries’ operations in the ordinary
course of its business;

(xix) Liens pursuant to master netting agreements entered into in the ordinary
course of business in connection with Hedging Transactions, in each case
pursuant to which the Borrower or any Subsidiary of the Borrower, as a party to
such master netting agreement and as pledgor, pledges or otherwise transfers to
the other party to such master netting agreement, as pledgee, in order to secure
the Borrower’s or such Subsidiary’s obligations under such master netting
agreement, a Lien upon and/or right of set off against, all right, title, and
interest of the pledgor in any obligations of the pledgee owed to the pledgor,
together with all accounts and general intangibles and payment intangibles in
respect of such obligations and all dividends, interest, and other proceeds from
time to time received, receivable, or otherwise distributed in respect of, or in
exchange for, any or all of the foregoing;

(xx) Liens arising in the ordinary course of business under Oil and Gas
Agreements to secure compliance with such agreements, provided that any such
Lien referred to in this clause are for claims which are not delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, and provided further that
any such Lien referred to in this clause does not materially impair the use of
the property covered by such Lien for the purposes for which such property is
held by the Borrower or any Subsidiary or materially impair the value of such
property subject thereto, and provided further that such Liens are limited to
property that is the subject of the relevant Oil and Gas Agreement; and

(xxi) Liens not otherwise included in the definition of Permitted Encumbrances
if at the time of, and after giving effect to, the creation or assumption of

 

21



--------------------------------------------------------------------------------

any such Lien, the aggregate of all obligations of the Borrower and its
Subsidiaries secured by any Liens not otherwise permitted does not exceed ten
percent (10%) of Consolidated Total Capitalization.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper and auction rate securities having the highest rating, at
the time of acquisition thereof, of S&P or Moody’s and in either case maturing
or having an auction date within six months from the date of acquisition
thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Pipeline” means Northern Border Pipeline Company, a Texas general partnership.

“Pipeline Credit Agreement” means that certain Revolving Credit Agreement, dated
as of May 16, 2005, among Pipeline, Wachovia Bank, National Association, as
administrative agent, and the lenders defined therein, as in effect on the
Restatement Date.

“Pipeline Leverage Ratio” means the ratio calculated in accordance with section
6.1 of the Pipeline Credit Agreement, as in effect on the Restatement Date,
without regard to whether said credit agreement is amended or ceases to be in
effect after such date.

“Pipeline Partnership Agreement” means that certain General Partnership
Agreement relating to the formation of Pipeline effective as of March 9, 1978,
as amended, supplemented, restated or otherwise modified from time to time.

 

22



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the general partner of the Borrower or such other
representative of the Borrower or its general partner as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent, and, with respect to the financial covenants and Compliance Certificates
only, the chief executive officer, chief financial officer or treasurer of the
general partner of the Borrower.

 

23



--------------------------------------------------------------------------------

“Restatement Date” shall mean the date on which the conditions precedent set
forth in Section 3.1 and Section 3.2 have been satisfied or waived in accordance
with Section 10.2.

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.21, or in the case of a
Person becoming a Lender after the Restatement Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) the
Maturity Date, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.7 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

“Senior Note Indentures” means the 2010 Senior Note Indenture and/or the 2011
Senior Note Indenture, as the case may be.

“Senior Notes” means the 2010 Senior Notes and/or the 2011 Senior Notes, as the
case may be.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned,

 

24



--------------------------------------------------------------------------------

controlled or held. Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the Borrower.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed (i) during the period from the Restatement Date to the date that is five
(5) Business Days thereafter, $75,000,000, and (ii) at all times after the
period described in the preceding clause (i), $50,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.

“Syndication Agent” shall mean Wachovia Bank, National Association, as
Syndication Agent.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“2010 Senior Notes” means the unsecured 8-7/8% notes dated as of June 2, 2000
issued by the Borrower in an aggregate principal amount of $250,000,000 with a
maturity date of June 15, 2010.

“2010 Senior Note Indenture” means the indenture authorizing the issuance of the
2010 Senior Notes.

“2011 Senior Notes” means the 7.10% unsecured notes dated as of March 21, 2001
issued by the Borrower in an aggregate principal amount of $225,000,000 with a
maturity date of March 15, 2011.

 

25



--------------------------------------------------------------------------------

“2011 Senior Note Indenture” means the indenture authorizing the issuance of the
2011 Senior Notes.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TCPILP” means TC PipeLines Intermediate Limited Partnership, a Delaware limited
partnership.

“Threshold Amount” means $100,000,000.

“Type,” when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or

 

26



--------------------------------------------------------------------------------

other document herein shall be construed as referring to such agreement,
instrument or other document as it was originally executed or as it may from
time to time be amended, restated, supplemented or otherwise modified (subject
to any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof,
(iv) all references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement and (v) all references to a specific time shall be construed to refer
to the time in the city and state of the Administrative Agent’s principal
office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.20, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4
and (iv) each Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment. During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided, that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.

Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. (New York time) on the
requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m. (New York
time) three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan

 

27



--------------------------------------------------------------------------------

comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Borrowing shall be not less than
$5,000,000 or a larger multiple of $1,000,000; provided, that Base Rate Loans
made pursuant to Section 2.4 or Section 2.20(d) may be made in lesser amounts as
provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed five. Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 11:00 a.m. (New York time) on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the principal amount of such Swingline Loan, (ii) the date of
such Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
or any other interest rate as agreed between the Borrower and the Swingline
Lender and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than 1:00 p.m. (New York time) on the requested
date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the

 

28



--------------------------------------------------------------------------------

Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

Section 2.5. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 1:00
p.m. (New York time) to the Administrative Agent at the Payment Office;
provided, that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

 

29



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have been notified by any Lender
(x) prior to 12:00 p.m. (New York time) on the requested date of a Base Rate
Borrowing and (y) prior to 5:00 p.m. (New York time) one (1) Business Day prior
to the date of a Eurodollar Borrowing in which such Lender is to participate
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance on such assumption, may make available
to the Borrower on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.6. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.6. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.6, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.6
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (New York time) on the
requested date of a conversion into a Base Rate Borrowing and (y) prior to 11:00
a.m. (New York time) three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the

 

30



--------------------------------------------------------------------------------

portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.7. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.7 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount below
the sum of the principal amount of the Swingline Commitment and the LC
Commitment shall result in a proportionate reduction (rounded to the next lowest
integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.

 

31



--------------------------------------------------------------------------------

Section 2.8. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.

Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender.

Section 2.10. Prepayments.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. (New York time) not less than three
(3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. (New York time) on the date of such prepayment. Each such
notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such

 

32



--------------------------------------------------------------------------------

prepayment. If such notice is given, the aggregate amount specified in such
notice shall be due and payable on the date designated in such notice, together
with accrued interest to such date on the amount so prepaid in accordance with
Section 2.11(d); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.17. Each partial
prepayment of any Loan (other than a Swingline Loan) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.4. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.

(b) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.7 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.17. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, and finally
to Eurodollar Loans to the full extent thereof. If after giving effect to
prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to such excess plus any accrued and unpaid fees
thereon to be held as collateral for the LC Exposure. Such account shall be
administered in accordance with Section 2.20(g) hereof.

Section 2.11. Interest on Loans.

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the rate
applicable to such Loan pursuant to Section 2.4(b).

(c) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at an all-in rate in effect for Base Rate Loans, plus an additional
2% per annum.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each

 

33



--------------------------------------------------------------------------------

Interest Period applicable thereto, and, in the case of any Eurodollar Loans
having an Interest Period in excess of three months or 90 days, respectively, on
each day which occurs every three months or 90 days, as the case may be, after
the initial date of such Interest Period, and on the Revolving Commitment
Termination Date. Interest on each Swingline Loan shall be payable on the
maturity date of such Loan, which shall be the last day of the Interest Period
applicable thereto, and on the Revolving Commitment Termination Date. Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.12. Fees.

(a) The Borrower shall pay to the Administrative Agent and the Syndication Agent
for their own respective accounts fees in the amounts and at the times
previously agreed upon in writing by the Borrower and the Administrative Agent
or the Syndication Agent, as applicable, including the amounts described in the
Fee Letter.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Percentage per
annum (determined daily in accordance with Schedule I) on the daily amount of
the Revolving Commitment (whether used or unused) of such Lender during the
Availability Period; provided, that if such Lender continues to have any
Revolving Credit Exposure after the Revolving Commitment Termination Date, then
the facility fee shall continue to accrue on the daily amount of such Revolving
Credit Exposure from and after the Revolving Commitment Termination Date to the
date that all of such Lender’s Revolving Credit Exposure has been paid in full.

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a utilization fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the Revolving Credit Exposure for each day that the Revolving Credit Exposure
on such date equals or exceeds 50% of the Aggregate Revolving Commitment Amount
on such date during the Availability Period; provided that if the Lenders
continue to have Revolving Credit Exposure that equals or exceeds 50% of the
Aggregate Revolving Commitment Amount after the Revolving Commitment Termination
Date, then the utilization fee shall continue to accrue on the daily amount of
such Revolving Credit Exposure from and after the Revolving Commitment
Termination Date to the date that all of such Revolving Credit Exposure has been
paid in full.

(d) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of

 

34



--------------------------------------------------------------------------------

Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.11(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.

(e) The Borrower shall pay to the Administrative Agent all other fees previously
agreed upon by the Borrower and the Administrative Agent in the Fee Letter,
which shall be due and payable on the Restatement Date.

(f) Accrued fees under paragraphs (b), (c) and (d) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, and on the Revolving Commitment Termination Date (and if later, the
date the Loans and LC Exposure shall be repaid in their entirety); provided
further, that any such fees accruing after the Revolving Commitment Termination
Date shall be payable on demand.

Section 2.13. Computation of Interest and Fees. Interest hereunder based on the
Administrative Agent’s prime lending rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

Section 2.14. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of

 

35



--------------------------------------------------------------------------------

Eurodollar Loans, until the Administrative Agent shall notify the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) the obligations of the Lenders to make Eurodollar Revolving Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Revolving Borrowing for which a Notice of Revolving
Borrowing has previously been given that it elects not to borrow on such date,
then such Revolving Borrowing shall be made as a Base Rate Borrowing.

Section 2.15. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

Section 2.16. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of

 

36



--------------------------------------------------------------------------------

principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five Business Days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s parent
corporation for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section 2.16 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.16 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
under this Section 2.16 for any increased costs or reductions incurred more than
90 days prior to the date that such Lender or the Issuing Bank notifies the
Borrower of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then such 90 day period shall be extended to include the period of
such retroactive effect.

Section 2.17. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked). In the case of a Eurodollar Loan, such loss, cost or expense shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (A) the amount of interest that would have accrued on the principal amount of
such Eurodollar Loan if such event had not occurred at the Adjusted

 

37



--------------------------------------------------------------------------------

LIBO Rate applicable to such Eurodollar Loan for the period from the date of
such event to the last day of the then current Interest Period therefor (or in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the Borrower failed to
borrow, convert or continue such Eurodollar Loan. A certificate as to any
additional amount payable under this Section 2.17 submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.

Section 2.18. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly

 

38



--------------------------------------------------------------------------------

completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. Without limiting the generality of the
foregoing, each Foreign Lender agrees that it will deliver to the Administrative
Agent and the Borrower (or in the case of a Participant, to the Lender from
which the related participation shall have been purchased), as appropriate, two
(2) duly completed copies of (i) Internal Revenue Service Form W-8 ECI, or any
successor form thereto, certifying that the payments received from the Borrower
hereunder are effectively connected with such Foreign Lender’s conduct of a
trade or business in the United States; or (ii) Internal Revenue Service Form
W-8 BEN, or any successor form thereto, certifying that such Foreign Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate (A) establishing that
the payment to the Foreign Lender qualifies as “portfolio interest” exempt from
U.S. withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).

Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.16, 2.17 or 2.18, or otherwise) prior to
12:00 noon (New York time) on the date when due, in immediately available funds,
free and clear of any defenses, rights of set-off, counterclaim, or withholding
or deduction of taxes. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at the Payment
Office, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.16, 2.17 and 2.18 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business

 

39



--------------------------------------------------------------------------------

Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
made payable for the period of such extension. All payments hereunder shall be
made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment

 

40



--------------------------------------------------------------------------------

to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.5(b), 2.19(d), 2.20(d) or (e) or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.20. Letters of Credit.

(a) At any time before the fifth Business Day prior to expiration of the
Availability Period, the Issuing Bank, in reliance upon the agreements of the
other Lenders pursuant to Section 2.20(d), agrees to issue, at the request of
the Borrower, Letters of Credit for the account of the Borrower or any of its
Subsidiaries on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount of at
least $100,000; and (iii) the Borrower may not request any Letter of Credit, if,
after giving effect to such issuance (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount. Each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in each Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit on the date of issuance with respect to all Letters
of Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

 

41



--------------------------------------------------------------------------------

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.20(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. (New York time) on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedents set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.5. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other

 

42



--------------------------------------------------------------------------------

Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraph (d) above on the due date therefor, such Lender shall
pay interest to the Issuing Bank (through the Administrative Agent) on such
amount from such due date to the date such payment is made at a rate per annum
equal to the Federal Funds Rate; provided, that if such Lender shall fail to
make such payment to the Issuing Bank within three (3) Business Days of such due
date, then, retroactively to the due date, such Lender shall be obligated to pay
interest on such amount at the rate set forth in Section 2.11(c).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

43



--------------------------------------------------------------------------------

(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement, or whether any Letter of Credit was issued for the account of any
Subsidiary of Borrower;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.20,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(vi) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other

 

44



--------------------------------------------------------------------------------

consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j) Each Letter of Credit shall be subject to the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, or the International Standby Practices (1998 Revision),
International Chamber of Commerce Publication No. 590, in each case as the same
may be amended from time to time, and, to the extent not inconsistent therewith,
the governing law of this Agreement set forth in Section 10.5.

(k) For all purposes of this Agreement, the letter of credit issued by SunTrust
Bank, in its capacity as Issuing Bank under the existing Credit Agreement, on
May 2, 2006, for the account of the Borrower (formerly Northern Border Partners,
L.P.) in favor of Western Gas Resources in the sum of $10,000,000, shall
constitute a Letter of Credit issued pursuant to this Section 2.20 of this
Agreement effective as of the Restatement Date.

Section 2.21. Increase of Commitments; Additional Lenders.

(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Restatement Date, the Borrower may, upon at least 30 days’
written notice to the Administrative Agent and each of the Lenders that the
Borrower selects for participation, propose to increase the Aggregate Revolving
Commitments to an amount not to exceed $1,000,000,000 (the amount of any such
increase, the “Additional Commitment Amount”). The Borrower may also invite one
or more Eligible Assignees to become additional Lenders for all or any part of
the Additional Commitment Amount provided that any new bank or financial
institution must be reasonably acceptable to the Administrative Agent and shall
execute a joinder agreement in form and substance satisfactory to the
Administrative Agent. Each selected Lender (and Eligible Assignee, if
applicable) shall have the right for a period of 15 days following receipt of
such notice, to elect by written notice to the Borrower and the Administrative
Agent to increase its Revolving Commitment by a principal amount of the
Additional Commitment Amount as indicated in such notice. No Lender (or any
successor thereto) shall have any obligation to increase its Revolving
Commitment or its other obligations under this Agreement and the other Loan
Documents, and any decision by a Lender to increase its Revolving Commitment
shall be made in its sole discretion independently from any other Lender.

 

45



--------------------------------------------------------------------------------

(b) If any Lender shall not elect to increase its Revolving Commitment pursuant
to subsection (a) of this Section 2.21, the Borrower may designate another bank
or other financial institution (which may be, but need not be, one or more of
the existing Lenders) which at the time agrees to, in the case of any such
Person that is an existing Lender, increase its Revolving Commitment and in the
case of any other such Person (an “Additional Lender”), become a party to this
Agreement; provided, however, that any new bank or financial institution must be
reasonably acceptable to the Administrative Agent. The sum of the increases in
the Revolving Commitments of the existing Lenders pursuant to this subsection
(b) plus the Revolving Commitments of the Additional Lenders shall not in the
aggregate exceed the unsubscribed amount of the Additional Commitment Amount.

(c) An increase in the Aggregate Revolving Commitments pursuant to this
Section 2.21 shall become effective upon the receipt by the Administrative Agent
of an supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Borrower and by each Additional Lender and
by each other Lender whose Revolving Commitment is to be increased, setting
forth the new Revolving Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, together with Notes evidencing
such increase in the Revolving Commitments, and such evidence of appropriate
organizational authorization on the part of the Borrower with respect to the
increase in the Revolving Commitments and such opinions of counsel for the
Borrower with respect to the increase in the Revolving Commitments as the
Administrative Agent may reasonably request.

(d) Upon the acceptance of any such agreement by the Administrative Agent, the
Aggregate Revolving Commitment Amount shall automatically be increased by the
amount of the Revolving Commitments added through such agreement and Schedule II
shall automatically be deemed amended to reflect the Revolving Commitments of
all Lenders after giving effect to the addition of such Revolving Commitments.

(e) Upon any increase in the Aggregate Revolving Commitments pursuant to this
Section 2.21 that is not pro rata among all Lenders, (x) within five Business
Days, in the case of any Base Rate Loans then outstanding, and at the end of the
then current Interest Period with respect thereto, in the case of any Eurodollar
Loans then outstanding, the Borrower shall prepay such Loans in their entirety
and, to the extent the Borrower elects to do so and subject to the conditions
specified in Article III, the Borrower shall reborrow Loans from the Lenders in
proportion to their respective Revolving Commitments after giving effect to such
increase, until such time as all outstanding Loans are held by the Lenders in
proportion to their respective Commitments after giving effect to such increase
and (y) effective upon such increase, the amount of the participations held by
each Lender in each Letter of Credit then outstanding shall be adjusted
automatically such that, after giving effect to such adjustments, the Lenders
shall hold participations in each such Letter of Credit in proportion to their
respective Revolving Commitments.

Section 2.22. Mitigation of Obligations. If any Lender requests compensation
under Section 2.16, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.18, then such Lender shall use reasonable efforts to
designate a different lending office for

 

46



--------------------------------------------------------------------------------

funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.16 or Section 2.18, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.

Section 2.23. Extension of Maturity Date.

(a) Requests for Extension. After the first anniversary of the Restatement Date,
the Borrower may, by written notice to the Administrative Agent (who shall
promptly notify the Lenders), not later than 45 days prior to the Maturity Date
then in effect hereunder (the “Existing Maturity Date”), request the Lenders to
extend such Existing Maturity Date for an additional year. The Borrower shall
not make any such request more than once during any twelve month period or more
than twice during the term of this Agreement. The date any such written request
is received by the Administrative Agent is the “Request Date”, and such request
shall specify the date (the “Extension Effective Date”) such extension would
become effective; provided that such Extension Effective Date must be a Business
Day and shall be at least 45 days, and not more than 60 days, after the Request
Date.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than 15
days after the Request Date (or such later date as the Borrower and
Administrative Agent may agree), advise the Administrative Agent whether or not
such Lender agrees to such extension. Each Lender that determines not to so
extend its Maturity Date, or that fails to advise the Administrative Agent as to
its election under this Section 2.23(b), shall be a “Non-Extending Lender” for
purposes of this Section. The Revolving Commitment of each Non-Extending Lender
shall be terminated on the Existing Maturity Date for such Lender (without
regard to extensions by any other Lenders) and on such Existing Maturity Date
the Borrower shall pay in full the unpaid principal amount of all Loans owing to
such Non-Extending Lender, together with all accrued and unpaid interest thereon
and all fees accrued under this Agreement and unpaid to such date, and all other
amounts then due to such Non-Extending Lender under this Agreement. The election
of any Lender to agree to such extension (each such Lender is herein called an
“Extending Lender”) shall not obligate any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall
promptly notify the Borrower of each Lender’s determination under this Section
and shall promptly notify the Extending Lenders of the aggregate Revolving
Commitments of the Non-Extending Lenders.

(d) Increased and Additional Commitments. Each Extending Lender may offer to
increase its respective Revolving Commitment by an amount not to exceed the
aggregate amount of the Non-Extending Lenders’ Revolving Commitments, and such
Extending Lender shall deliver to the Administrative Agent a notice of its offer
to so increase its Revolving Commitment no later than 20 days after the Request
Date (or such later date to which the Borrower and the Administrative Agent
shall agree), and such offer shall be irrevocable until the

 

47



--------------------------------------------------------------------------------

Extension Effective Date. To the extent the aggregate amount of additional
Revolving Commitments that the Extending Lenders offer pursuant to the preceding
sentence exceeds the aggregate amount of the Non-Extending Lenders’ Revolving
Commitments, such additional Revolving Commitments shall be reduced on a pro
rata basis. To the extent the aggregate amount of Revolving Commitments that the
Extending Lenders have so offered to extend is less than the aggregate amount of
the Revolving Commitments that the Borrower has so requested to be extended, the
Borrower shall have the right but not the obligation to require any
Non-Extending Lender to (and any such Non-Extending Lender shall) assign in full
its rights and obligations under this Agreement to one or more Extending Lenders
or other banks or financial institutions qualifying as Eligible Assignees and
otherwise reasonably acceptable to the Administrative Agent, which at the time
agree to, in the case of any Extending Lender, increase its Revolving
Commitment, and in the case of any new Lender (each, an “Additional Commitment
Lender”) become a party to this Agreement; provided that (i) such assignment is
otherwise in compliance with all requirements and provisions of Section 10.4(b),
(ii) such Non-Extending Lender receives payment in full of the unpaid principal
amount of all Loans owing to such Non-Extending Lender, together with all
accrued and unpaid interest thereon and all fees accrued under this Agreement
and unpaid to such date, and all other amounts then due to such Non-Extending
Lender under this Agreement, and (iii) any such assignment shall be effective on
the date on or before such Extension Effective Date as may be specified by the
Borrower and agreed to by the respective Extending Lenders and Additional
Commitment Lenders, as the case may be, and the Administrative Agent.

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Commitments of the Lenders that have agreed so to extend the then Existing
Maturity Date and the additional Revolving Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Revolving Commitments in effect on the Request Date, then, effective as of the
Extension Effective Date, the Maturity Date of each Extending Lender and of each
such Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date of each such Extending Lender (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(i) no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;

(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

(iii) on the Maturity Date applicable to each Non-Extending Lender, the Borrower
shall prepay any Revolving Loans and Swingline Borrowings outstanding

 

48



--------------------------------------------------------------------------------

on such date, accrued interest thereon, accrued fees payable hereunder, and any
additional amounts required pursuant to Section 2.17, to the extent necessary to
satisfy in full Obligations due to such Non-Extending Lender as of such date;
and

(iv) on the Maturity Date applicable to each Non-Extending Lender, the Borrower
shall cash collateralize any existing Letters of Credit or make other credit
accommodations satisfactory to the Issuing Bank with respect to such Letters of
Credit to the extent that, after giving effect to the prepayment required by the
preceding clause (iii), the Revolving Credit Exposure exceeds the Revolving
Commitments of the remaining Lenders.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness. This Agreement shall become effective,
and the Lenders, the Swingline Lender and Issuing Bank shall be obligated to
make the initial Loans and issue the initial Letters of Credit hereunder, upon
the satisfaction of the following conditions, in addition to the conditions
precedent specified in Section 3.2:

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Date, including reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or with SunTrust Robinson
Humphrey or Wachovia Capital Markets, LLC, as Arrangers.

(b) The Administrative Agent (or its counsel) shall have received the following:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) a duly executed Revolving Credit Note payable to each Lender requesting the
same and the Swingline Note payable to the Swingline Lender;

(iii) the Guaranty Agreement duly executed by the Guarantor;

(iv) evidence that all outstanding Loans and all accrued interest, fees and
expenses outstanding under the Existing Credit Agreement as of the Restatement
Date have been paid in full (including any amounts required by any Lenders, as a
condition to the effectiveness of this Agreement, to be paid pursuant to
Section 2.17 of the Existing Credit Agreement in connection with such payment);

 

49



--------------------------------------------------------------------------------

(v) a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(b)(v), attaching and certifying copies of its bylaws and
of the resolutions of its boards of directors, or partnership agreement or
limited liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

(vi) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
limited partnership;

(vii) favorable written opinions, addressed to the Administrative Agent and each
of the Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request, of GableGotwals and Locke,
Liddell & Sapp, each as counsel to the Borrower and Intermediate Partnership;

(viii) a certificate in the form of Exhibit 3.1(b)(viii), dated the Restatement
Date and signed by a Responsible Officer, certifying that (x) no Default or
Event of Default exists, (y) all representations and warranties of each Loan
Party set forth in the Loan Documents are true and correct and (z) since the
date of the financial statements of the Borrower described in Section 4.4, there
shall have been no change which has had or could reasonably be expected to have
a Material Adverse Effect;

(ix) a duly executed Notice of Borrowing;

(x) a duly executed funds disbursement letter, together with a report setting
forth the sources and uses of the proceeds hereof;

(xi) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Credit Facility or any transaction being financed with
the proceeds thereof shall be ongoing; and

(xii) copies of the audited consolidated balance sheets and related statements
of income, owners’ equity, and cash flows of the Borrower and its Subsidiaries
for the Fiscal Years ending December 31, 2004, December 31, 2005 and
December 31, 2006.

 

50



--------------------------------------------------------------------------------

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto;

(c) the Borrower shall have delivered the required Notice of Borrowing; and

(d) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders and consistent
with the terms of the Agreement.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding on the Borrower or any of its Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower or any of its Subsidiaries, in each case other than
violations, defaults or rights which could not reasonably expected to result in
a Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries, except
Liens (if any) created under the Loan Documents.

Section 4.4. Financial Statements. The Borrower has furnished to each Lender the
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2006 and the related consolidated statements of income, owners’
equity and cash flows for the Fiscal Year then ended, together with the audit
report of KPMG LLP or other independent public accountants of nationally
recognized standing. Such financial statements fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied.

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

(b) Except for the matters set forth on Schedule 4.5(b), neither the Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any

 

52



--------------------------------------------------------------------------------

claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, that, in each case, could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

Section 4.8. Taxes. The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary could become liable have timely filed
or caused to be filed, or received extensions of time for the filing of, all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U. Neither the Borrower nor its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock.”

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

53



--------------------------------------------------------------------------------

Section 4.11. Ownership of Property.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold or easement interests in, or the right to use, all of its real and
personal property material to the operation of its business, including all such
properties reflected in the most recent audited consolidated balance sheet of
the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement, except to the extent that the failure to
have such good title, valid leasehold or easement interests or rights to use, or
that such Liens exist, could not reasonably be expected to result in a Material
Adverse Effect. All leases that individually or in the aggregate are material to
the business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force, except to the extent that failure of such
lease to be valid and subsisting could not reasonably be expected to result in a
Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in each case
when taken as a whole, in light of the circumstances under which they were made,
not misleading.

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries

 

54



--------------------------------------------------------------------------------

pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the
jurisdiction of incorporation or organization of, and the type of, each
Subsidiary, in each case as of the Restatement Date.

Section 4.15. Insolvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101 of Title 11 of the United States Code, as amended from
time to time, or be unable to pay its debts generally as such debts become due,
or have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.

Section 4.16. OFAC. No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

Section 4.17. Patriot Act. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

 

55



--------------------------------------------------------------------------------

(a) as soon as available and in any event within 120 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by KPMG
LLP or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower and its
Subsidiaries for such Fiscal Year on a consolidated and consolidating basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

(b) as soon as available and in any event within 60 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statements of
income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous Fiscal Year;

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by a Responsible
Officer;

(d) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a description of each Material Project commenced or
in progress during the periods covered by such financial statements that has
been approved the purpose of making Material Project EBITDA Adjustments, the
current budget and scheduled completion date for such Material Project, a
description in reasonable detail as to the status of the construction and
percentage completion of such Material Project as of the end of such periods,
and such other information in respect of such Material Project as the
Administrative Agent or any Lender may reasonably request;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission;

(f) prior written notice of any Disposition of general partner interests in
either the Borrower or the Intermediate Partnership by OKE, with respect to the
Borrower, or by the Borrower, with respect to the Intermediate Partnership, at a
time when the aggregate general partner interests in the Borrower or the
Intermediate Partnership owned by OKE or the Borrower, respectively, directly or
indirectly through any of their wholly owned Subsidiaries, together with the
aggregate voting rights of OKE or the Borrower, respectively, with respect to
the Borrower or the Intermediate Partnership, respectively, is less than (or
which Disposition

 

56



--------------------------------------------------------------------------------

would result in such ownership being less than) fifty percent (50%) of the
aggregate outstanding general partner interests and voting rights of all general
partners of either the Borrower or the Intermediate Partnership, together with
such other information as may be reasonably necessary to demonstrate to the
reasonable satisfaction of the Required Lenders that OKE and the Borrower, as
applicable, will retain control of the Borrower and the Intermediate
Partnership, respectively, after giving effect to such Disposition; and

(g) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to Section 5.1(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission or any successor thereto) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) (A) after which the Borrower posts such documents, or provides a
link thereto on the Borrower’s website on the Internet at www.oneok.com; or
(B) after which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent), and (ii) the Borrower
notifies (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents; provided that the Borrower
shall deliver paper copies or soft copies (by electronic mail) of such documents
to the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft copies until a written request to cease delivering
paper copies or soft copies is given by the Administrative Agent or such Lender.
Each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

57



--------------------------------------------------------------------------------

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$15,000,000;

(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, respect of any Material Indebtedness of the Borrower or any
of its Subsidiaries; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
material obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender, to visit and inspect its properties, to examine its books and
records and to make copies and take

 

58



--------------------------------------------------------------------------------

extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans to refinance existing indebtedness, to finance permitted
acquisitions and investments, to pay related fees and expenses, and to provide
for working capital needs and for other general business purposes of the
Borrower and its Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X. All Letters of Credit will be used for general business
purposes.

Section 5.10. Pari Passu Status. Each Loan Party will ensure the claims and
rights of the Lenders against it under this Agreement and each other Loan
Document will not be subordinate to, and will rank at all times at least pari
passu with, all other unsecured Debt of such Loan Party.

Section 5.11. Maintenance of Tax Status. The Borrower shall take all action
necessary to prevent the Borrower and Intermediate Partnership from being, and
will take no action which would have the effect of causing either of the
Borrower or Intermediate Partnership to be, treated as an association taxable as
a corporation or otherwise to be taxed as an entity for federal income tax
purposes.

ARTICLE VI

FINANCIAL COVENANT

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Leverage Ratio. The Borrower will maintain at all times a Leverage
Ratio of not greater than 5.00:1.00 (the “Required Threshold”); provided,
however, that if the Borrower consummates one or more Acquisitions permitted
hereunder in which the aggregate purchase price of all such Acquisitions exceeds
$25,000,000, then the Required Threshold shall be increased to 5.50:1.00 for the
first three full fiscal reporting periods during any 12-month period immediately
following the consummation of such acquisitions.

 

59



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 7.1. Indebtedness; Preferred Interests. The Borrower will not permit any
of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Person that becomes a Subsidiary of the Borrower
pursuant to an Acquisition, and Indebtedness of any Subsidiary resulting from
the assumption by such Subsidiary of the Indebtedness of another Person pursuant
to an Acquisition by such Subsidiary, in each case together with any renewals,
extensions or refinancings of such Indebtedness, provided that (i) such
Indebtedness exists at the time of such Acquisition and is not incurred,
created, drawn down or increased in contemplation of or in connection with such
Acquisition, and (ii) any renewal, extension or refinancing thereof is in an
aggregate principal amount not greater than the principal amount of the
Indebtedness being renewed, extended or refinanced, and does not shorten the
weighted average life to maturity of such Indebtedness;

(b) trade debt for goods furnished or services rendered in the ordinary course
of business and payable in accordance with customary trade terms that are not
more than 90 days past due;

(c) endorsements of checks or drafts in the ordinary course of business;

(d) to the extent Pipeline is a Subsidiary of the Borrower, Indebtedness of
Pipeline under the Pipeline Credit Agreement and other Indebtedness of Pipeline,
so long as the Pipeline Leverage Ratio does not exceed 4.75:1.0 (the “Pipeline
Required Threshold”); provided, however, that if Pipeline consummates one or
more acquisitions permitted hereunder in which the aggregate purchase price of
all such acquisitions exceeds $25,000,000, then the Pipeline Required Threshold
shall be increased to 5.50:1.00 for the first three full fiscal reporting
periods during any 12-month period immediately following the consummation of
such acquisitions;

(e) other Indebtedness of the Subsidiaries of the Borrower (excluding
Indebtedness otherwise permitted in this Section 7.1) which does not exceed at
any time an aggregate amount equal to ten percent (10%) of Consolidated Total
Debt;

(f) Indebtedness of the Subsidiaries of the Borrower resulting from loans made
by the Borrower to Intermediate Partnership, loans by Intermediate Partnership
to another Subsidiary or other loans by a Subsidiary to another Subsidiary;
provided, however, that any Indebtedness of Intermediate Partnership resulting
from loans made by any Subsidiary to Intermediate Partnership shall be
subordinated on terms and conditions satisfactory to Administrative Agent and
the Required Lenders in right of payment to its obligations under the Guaranty
Agreements;

(g) the guaranty by Intermediate Partnership of the Borrower’s Indebtedness; and

 

60



--------------------------------------------------------------------------------

(h) Indebtedness of Guardian Pipeline, L.L.C. (“Guardian”) pursuant to the
Master Shelf Agreement and Revolving Note Agreement, each dated as of
November 8, 2001, among Guardian, Prudential Insurance Company of America and
the other parties thereto, in each case as amended from time to time (the
“Guardian Agreements”), together with any renewals, extensions or refinancings
thereof, provided that any renewal, extension or refinancing thereof is not
greater than the principal amount of the Indebtedness being renewed, extended or
refinanced, and does not shorten the weighted average life to maturity of such
Indebtedness;

provided, however, no Indebtedness otherwise permitted under this Section 7.1
shall be permitted if, after giving effect to the incurrence thereof, any
Default or Event of Default shall have occurred and be continuing.

Borrower will not, and will not permit any Subsidiary to, issue any preferred
shares or other preferred partnership, limited liability company or other equity
interests that (i) mature or are mandatorily redeemable prior to the first
anniversary of the Maturity Date pursuant to a sinking fund obligation or
otherwise, (ii) are or may become redeemable or repurchaseable by Borrower or
such Subsidiary prior to the first anniversary of the Maturity Date at the
option of any holders thereof, in whole or in part, or (iii) are convertible or
exchangeable at the option of any holders thereof for Indebtedness prior to the
first anniversary of the Maturity Date, or for preferred shares of a type
described in clause (i) or (ii) above, or for or any other preferred
partnership, limited liability company or other equity interests of a type
described in clause (i) or (ii) above.

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired other than Permitted
Encumbrances.

Section 7.3. Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, or sell, lease, transfer or
otherwise Dispose of (in a single transaction or a series of transactions) all
or a Material Portion of the assets of the Borrower and its Subsidiaries taken
as a whole; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, then (i) the Borrower or any Subsidiary may merge with a Person if
the Borrower (or such Subsidiary if the Borrower is not a party to such merger)
is the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
and (iii) any Subsidiary may sell, transfer, lease or otherwise Dispose of all
or substantially all of its assets to the Borrower or to any other Subsidiary,
and (iv) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve; provided, however, that in no event shall any such merger,
consolidation, sale, transfer, lease or other Disposition whether or not
otherwise permitted by this Section 7.3 have the effect of releasing any Loan
Party from any of its obligations and liabilities under this Agreement or the
other Loan Documents.

(b) For purposes of determining compliance with Section 7.03(a), in the event of
a Disposition of assets by the Borrower or a Subsidiary, the assets being
Disposed of by the

 

61



--------------------------------------------------------------------------------

Borrower or such Subsidiary shall be considered to constitute a “Material
Portion of the assets of the Borrower and its Subsidiaries taken as a whole”
only if: (a) the aggregate book value of such assets being Disposed of, plus
(b) the book value of all other assets Disposed of by the Borrower and
Subsidiaries taken as a whole since the Restatement Date, minus (c) the book
value of all assets (other than cash and cash equivalents) acquired by the
Borrower and Restricted Subsidiaries taken as a whole since the Restatement
Date, is equal to or greater than One Billion One Hundred Million Dollars ($1.1
billion).

(c) The Borrower shall not (i) engage in any business activity except the
ownership and management of capital stock (or in the case of a partnership or
limited liability company, the partners’ or members’ equivalent equity
interest), whether common or preferred, obligations, and other securities of or
interests in, its Subsidiaries and in joint ventures and other Persons, in each
case that are engaged principally in the business of purchasing, gathering,
compression, transportation, distribution, marketing, or storage of natural gas,
compressed natural gas and natural gas liquids, the exploration or production of
natural gas or oil or the processing or fractionation of natural gas or natural
gas liquids, the underground piping of natural gas distribution systems, other
businesses substantially related to any of the foregoing, the generation and
marketing of electricity and such other activities as may be substantially
related or incidental thereto, or (ii) permit the Intermediate Partnership or
any Subsidiaries of the Borrower or the Intermediate Partnership to engage,
directly or indirectly, in any material line of business substantially different
from those lines of business conducted by the Borrower, the Intermediate
Partnership and their respective Subsidiaries as of the Restatement Date and
other businesses substantially related or incidental thereto, provided that the
gross income from such other activities and businesses allows the Borrower to
meet the exception in Section 7704 of the Code.

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Guarantees constituting Indebtedness permitted by Section 7.1;

(d) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time;

 

62



--------------------------------------------------------------------------------

(e) Hedging Transactions permitted by Section 7.10;

(f) Investments in and through Intermediate Partnership permitted by
Section 7.3(c); and

(g) Investments in the capital stock (or in the case of a partnership or limited
liability company, the partners’ or members’ equivalent equity interest),
whether common or preferred, assets, obligations or other securities of, or
interest in, (i) Subsidiaries of the Borrower, and (ii) joint ventures and other
Persons that are not Subsidiaries of the Borrower up to an aggregate amount of
such Investments pursuant to this clause (ii) at any time not to exceed an
amount equal to five percent (5%) of Consolidated Total Capitalization, in each
case where such Subsidiaries, joint ventures and other Persons are engaged
principally in the business of the purchasing, gathering, compression,
transportation, distribution, marketing, or storage of natural gas, compressed
natural gas and natural gas liquids, the exploration or production of natural
gas or oil or the processing or fractionation of natural gas or natural gas
liquids, the underground piping of natural gas distribution systems, other
businesses substantially related to any of the foregoing, or the generation and
marketing of electricity; provided that such Investments are not opposed by the
board of directors or management of such Person.

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of Capital Stock or Indebtedness subordinated to the Obligations of the
Borrower or any Guarantee thereof or any options, warrants, or other rights to
purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
Subsidiaries of the Borrower solely in shares of any class of its Capital Stock,
(ii) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other holders of its Capital
Stock if such Subsidiary is not wholly owned by the Borrower and other wholly
owned Subsidiaries, (iii) distributions on the Limited Partnership Units and
General Partners’ interests in accordance with the Borrower Partnership
Agreement and (iv) so long as no Event of Default has occurred and is
continuing, repurchases of the Limited Partnership Interests.

Section 7.6. Burdensome Agreements. Enter into any Contractual Obligation that
limits the ability of any Restricted Subsidiary to pay dividends or make other
payments or distributions to the Borrower or to otherwise transfer property to
the Borrower; provided that the following shall not be deemed to violate the
foregoing restriction: (i) any such Contractual Obligation of a Person existing
at the time such Person is merged with or into or consolidated with or acquired,
or existing at the time of the acquisition of assets that are subject to such a
Contractual Obligation, so long as such Contractual Obligation was not entered
into in contemplation of, and was in existence prior to such merger,
consolidation or acquisition and does not extend to any assets other than those
acquired or the assets of the Person merged into or consolidated that were
subject to such Contractual Obligation prior to such merger, consolidation or
acquisition; (ii) the issuance by a master limited partnership of limited
partnership interests with preferential distribution rights, and (iii) any
restriction on the sale or transfer of assets imposed by the instruments and
agreements governing the Indebtedness incurred for the purpose

 

63



--------------------------------------------------------------------------------

of acquiring or constructing such assets and secured by such assets pursuant to
a Permitted Encumbrance, or any renewal, extension or refinancing of such
Indebtedness in an aggregate amount not greater than the principal amount of the
Indebtedness being renewed, extended or refinanced, provided that such
restriction applies only to the assets so securing such Indebtedness.

Section 7.7. Transactions with Affiliates. Except as set forth in Schedule 7.7,
the Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and any other Loan Party not involving any other
Affiliates and (c) any Restricted Payment permitted by Section 7.5.

Section 7.8. [Reserved].

Section 7.9. Government Regulations. No Loan Party will conduct its business in
such a way that it will become subject to regulation under the Investment
Company Act of 1940, as amended, the Federal Power Act, as amended, or any other
Law (other than Regulations T, U, and X of the Board of Governors of the Federal
Reserve System) which regulates the incurrence of Indebtedness.

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness but shall be deemed to exclude any Hedging Transaction in which the
Borrower hedges the issuance price of its Limited Partnership Units in
connection with an anticipated offering of additional Limited Partnership Units)
is not a Hedging Transaction entered into in the ordinary course of business to
hedge or mitigate risks.

Section 7.11. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.12. Restrictions on Agreements Governing Indebtedness. The Borrower
will not, and will not permit any of its Subsidiaries to, enter into or
otherwise become a party to any agreement governing Indebtedness of the Borrower
or such Subsidiary which contains any redemption or “put rights” with respect to
such Indebtedness that may be exercised

 

64



--------------------------------------------------------------------------------

by any holders of such Indebtedness or any trustee, agent or other
representative on behalf of such holders, except for the Senior Notes, the
Senior Notes Indentures and any Hybrid Securities permitted by this Agreement.

Section 7.13. Certain Amendments to Cash Distribution Policies and Partnership
Agreements. Each Loan Party agrees that it shall not consent to, vote in favor
of or permit any amendment of (a) the cash distribution policies of Pipeline or
Intermediate Partnership in any manner which would result in a Material Adverse
Effect with respect to any Loan Party or materially adversely affect the rights
and remedies of Lenders under and in connection with this Agreement, the Notes
or any other Loan Document; or (b) the Borrower Partnership Agreement, the
Pipeline Partnership Agreement or the Intermediate Partnership Agreement in any
manner which would (i) have a material adverse effect on the rights and remedies
of Lenders under and in connection with this Agreement, the Notes or any other
Loan Document; or (ii) result in a Material Adverse Effect.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any

 

65



--------------------------------------------------------------------------------

other Loan Document, and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; provided, that no
Default will result from a Rating Decline Offer (as such term is defined in the
Senior Note Indentures), or the event causing such offer, under the Senior Notes
or the election by one or more holders of Senior Note(s) to exercise its or
their rights to have all or any portion of their Senior Notes repurchased by the
Borrower; or

(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

66



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding the Threshold Amount; or

(k) any judgments or orders for the payment of money in excess of the Threshold
Amount in the aggregate shall be rendered against the Borrower or any
Subsidiaries, and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgments or orders or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgments or
orders, by reason of a pending appeal or otherwise, shall not be in effect; or

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(m) a Change in Control shall occur or exist; or

(n) any Loan Document shall, at any time after its execution and delivery and
for any reason, cease to be in full force and effect in any material respect or
be declared to be null and void (other than in accordance with the terms hereof
or thereof) or the validity or enforceability thereof be contested by any Loan
Party thereto or any Loan Party shall deny in writing that it has any or any
further liability or obligations under any Loan Document to which it is a party;
or

(o) any event or condition shall occur or exist with respect to any activity or
substance regulated under the Environmental Law and, as a result of such event
or condition, any Loan Party or any of their respective Subsidiaries shall have
incurred or in the opinion of the Required Lenders will be reasonably likely to
incur a liability in excess of the Threshold Amount during any consecutive
twelve (12) month period; or

(p) any Loan Party or, so long as Pipeline is a Subsidiary of the Borrower,
Pipeline shall dissolve, liquidate, or otherwise terminate their existence,
except, with respect to Pipeline, pursuant to Section 14 or Section 15 (to the
extent it applies to a merger pursuant to Section 14) of Pipeline’s Partnership
Agreement; or

(q) any material provision of any Guaranty Agreement shall for any reason cease
to be valid and binding on, or enforceable against any Guarantor, or any
Guarantor shall so state in writing, or any Guarantor shall seek to terminate
its Guaranty Agreement; or

(r) so long as Pipeline is a Subsidiary of the Borrower, any “Event of Default”
shall occur or exist under the terms of the Pipeline Credit Agreement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the

 

67



--------------------------------------------------------------------------------

same or different times: (i) terminate the Commitments, whereupon the Commitment
of each Lender shall terminate immediately, (ii) declare the principal of and
any accrued interest on the Loans, and all other Obligations owing hereunder, to
be, whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (g) or
(h) shall occur, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement

 

68



--------------------------------------------------------------------------------

and the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
those discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it, its sub-agents or
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall

 

69



--------------------------------------------------------------------------------

not incur liability to any Person by reason of so refraining. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations

 

70



--------------------------------------------------------------------------------

under the Loan Documents and (iii) the Required Lenders shall thereafter perform
all duties of the retiring Administrative Agent under the Loan Documents until
such time as the Required Lenders appoint a successor Administrative Agent as
provided above. After any retiring Administrative Agent’s resignation hereunder,
the provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.9. Syndication Agent and Co-Documentation Agents. Each Lender hereby
designates Wachovia Bank, National Association as Syndication Agent and agrees
that the Syndication Agent shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party. Each Lender hereby designates BMO
Capital Markets, Barclays Bank plc, and Citibank, N.A., as Co-Documentation
Agents, and agrees that the Co-Documentation Agents shall have no duties or
obligations under any Loan Documents to any Lender or any Loan Party.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:  

ONEOK Partners, L.P.

100 West Fifth Street

Tulsa, OK 74103-2498

Attn: Curtis Dinan, Senior Vice President,

Chief Financial Officer and Treasurer

Telecopy: 918-588-7971

 

71



--------------------------------------------------------------------------------

with a copy to:  

ONEOK, Inc.

100 West Fifth Street

Tulsa, OK 74103-2498

Attn: John R. Barker, Executive Vice President,

General Counsel and Secretary

Telecopy: 918-588-7971

To the Administrative Agent or Swingline Lender:  

SunTrust Bank

303 Peachtree Street, N. E.

Atlanta, Georgia 30308

Attn: Mr. David Edge

Telecopy: (404) 827-6270

With a copy to:  

SunTrust Bank

Agency Services

303 Peachtree Street, N.E., 25th Floor

Atlanta, GA 30308

Attn: Ms. Dorris Folsom

Telecopy: (404) 658-4906

  and  

King & Spalding LLP

1180 Peachtree Street, NE

Atlanta, GA 30309

Attn: Carolyn Z. Alford

Telecopy: (404) 572-5128

To the Issuing Bank:  

SunTrust Bank

25 Park Place, N.E., Mail Code 3706

Atlanta, GA 30303

Attn: John Conley

Telecopy: (404) 588-8129

 

72



--------------------------------------------------------------------------------

To the Swingline Leader:  

SunTrust Bank

Agency Services

303 Peachtree Street, N.E., 25th Floor

Atlanta, GA 30308

Attn: Ms. Dorris Folsum

Telecopy: (404) 658-4906

To any other Lender:   the address set forth in the Administrative Questionnaire
or the Assignment and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan

 

73



--------------------------------------------------------------------------------

Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.19(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender or waive or amend any condition set forth in Section 3.1, (v) change any
of the provisions of this Section 10.2 or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
which are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement, without the written consent of each Lender;
(vii) release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender; provided further, that
no such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Bank or the Issuing Bank
without the prior written consent of such Person. Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent, the Syndication Agent and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Syndication Agent and their Affiliates, in connection
with the syndication of the credit facilities

 

74



--------------------------------------------------------------------------------

provided for herein, the preparation of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel) incurred by the Administrative Agent, the Syndication Agent,
the Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section 10.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from a
claim brought by one Indemnitee against another Indemnitee (other than the
Administrative Agent, the Syndication Agent, the Swingline Lender or the Issuing
Bank, in their capacities as such).

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral

 

75



--------------------------------------------------------------------------------

described therein, or any payments due thereunder, and save the Administrative
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

76



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Exposure outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Exposure
or the Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,000, (C) an Administrative Questionnaire
unless

 

77



--------------------------------------------------------------------------------

the assignee is already a Lender and (D) the documents required under
Section 2.18 if such assignee is a Foreign Lender.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Revolving Credit Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Bank or the Issuing Bank sell
participations to any Person (other than a natural person, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

78



--------------------------------------------------------------------------------

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.19(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of the Guaranty
Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section 10.4,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17, and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.4. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19 as though it were a
Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.

 

79



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of any state court of the State
of Supreme Court of the State of New York sitting in New York county and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such

 

80



--------------------------------------------------------------------------------

notice being expressly waived by the Borrower to the extent permitted by
applicable law, to set off and apply against all deposits (general or special,
time or demand, provisional or final) of the Borrower at any time held or other
obligations at any time owing by such Lender and the Issuing Bank to or for the
credit or the account of the Borrower against any and all Obligations held by
such Lender or the Issuing Bank, as the case may be, irrespective of whether
such Lender or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured. Each Lender and the Issuing Bank agree
promptly to notify the Administrative Agent and the Borrower after any such
set-off and any application made by such Lender and the Issuing Bank, as the
case may be; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and the Co-Arrangers constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.17, 2.18, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof as the
case may be. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

81



--------------------------------------------------------------------------------

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a nonconfidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vi) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

Section 10.13. Waiver of Effect of Seal. The Borrower represents and warrants
that neither it nor any other Loan Party is required to affix any seal to this
Agreement or any other Loan Document pursuant to any Requirement of Law or
regulation, agrees that this Agreement is delivered by Borrower under seal and
waives any shortening of the statute of limitations that may result from not
affixing any seal to this Agreement or such other Loan Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent

 

82



--------------------------------------------------------------------------------

commercially reasonable, such information and take such other actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Section 10.15. No General Partner Liability. The Administrative Agent and
Lenders agree for themselves and their respective successors, participants and
assigns, including any subsequent holder of any Note, that any claim against
Borrower which may arise under any Loan Document shall be made only against and
shall be limited to the assets of Borrower, except to the extent any general
partner of the Borrower may have obligations with respect to such claim pursuant
to the terms of its Guaranty Agreement, if any, and that no judgment, order or
execution entered in any suit, action or proceeding, whether legal or equitable,
on this Agreement, such Note or any of the other Loan Documents shall be
obtained or enforced against any general partner of the Borrower or its assets
for the purpose of obtaining satisfaction and payment of such Note, the
Obligations evidenced thereby, any other Obligation or any claims arising
thereunder or under this Agreement or any other Loan Document, any right to
proceed against any general partner of the Borrower individually or their
respective representatives or assets being hereby expressly waived, renounced
and remitted by the Administrative Agent and Lenders for themselves and their
respective successors, participants and assigns. Nothing in this Section 10.15,
however, shall be construed so as to prevent the Administrative Agent, any
Lender or any other holder of any Note from commencing any action, suit or
proceeding with respect to or causing legal papers to be served upon any general
partner of the Borrower for the purpose of obtaining jurisdiction over Borrower.

Section 10.16. Amendment and Restatement. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement and is not, and is
not intended by the parties to be, a novation of the Existing Credit Agreement.
All rights and obligations of the parties shall continue in effect, except as
otherwise expressly set forth herein. Without limiting the foregoing, no Default
or Event of Default existing under the Existing Credit Agreement as of the
Restatement Date shall be deemed waived or cured by this amendment and
restatement thereof. On the Restatement Date, any and all Loans outstanding
under the Existing Credit Agreement, together with all accrued and unpaid
interest, fees, and other expenses and amounts payable by the Borrower under the
Existing Credit Agreement, shall be paid in full to the “Lenders” under the
Existing Credit Agreement, the Issuing Bank, and the Administrative Agent, and
the Revolving Commitments of those “Lenders” under the Existing Credit Agreement
that are not continuing as Lenders under this Agreement shall automatically
terminate and cease to be of any force or effect without further action on the
part of any party. The Revolving Commitments of the Lenders under this Agreement
after giving effect to this amendment and restatement are set forth on the
respective signature pages for such Lenders hereinafter set forth. On and after
the Restatement Date, all Loans and other extensions of credit shall be made by
the Lenders under this Agreement in accordance with their respective Pro Rata
Shares of the Revolving Commitments as in effect from time to time. All
references in the other Loan Documents to the Credit Agreement shall be deemed
to refer to and mean this Amended and Restated Revolving Credit Agreement, as
the same may be further amended, supplemented, and restated from time to time.

(remainder of page left intentionally blank)

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ONEOK PARTNERS, L.P. By:   ONEOK Partners GP, L.L.C., its sole general partner
By:  

/s/ Curtis Dinan

Name:   Curtis Dinan Title:  

Senior Vice President, Chief Financial

Officer and Treasurer

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK

as Administrative Agent, as Issuing Bank,

as Swingline Lender and as a Lender

By:

 

/s/ Peter Panos

Name:

  Peter Panos

Title:

  Vice President

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

as Syndication Agent and as a Lender

By:

 

/s/ Shannan Townsend

Name:

 

Shannan Townsend

Title:

 

Director

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Todd Mogil

Name:   Todd Mogil Title:   Attorney-in-Fact

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as a Lender

By:

 

/s/ Cahal Carmody

Name:

  Cahal Carmody

Title:

  Vice President

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE, LLC, as a Lender By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, NA, as a Lender

By:

 

/s/ Gabriela Millhorn

Name:

  Gabriela Millhorn

Title:

  Senior Vice-President

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ Nicholas Bell

Name:

  Nicholas Bell

Title:

  Director

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ John Preece

Name:

  John Preece

Title:

  Vice President

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ David A. McCluskey

Name:   David A. McCluskey Title:   Authorized Signatory

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By:

 

/s/ Sushim Shah

Name:

  Sushim Shah

Title:

  Vice President

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender

By:

 

/s/ Leon Mo

Name:

  Leon Mo

Title:

  Senior Vice President

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:

 

/s/ Larry Robinson

Name:

  Larry Robinson

Title:

  Director

By:

 

/s/ Greg Smothers

Name:

  Greg Smothers

Title:

  Vice President

[SIGNATURE PAGE TO THE ONEOK PARTNERS, L.P.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing
Level

 

Debt

Rating
Category

 

Applicable
Margin for
Eurodollar
Loans

 

Applicable
Margin for
Base Rate
Loans

 

Applicable
Percentage for
Facility Fee

 

Applicable
Percentage for
Utilization Fee

I   A-or higher/A3 or higher   0.200% per annum   0.000% per annum   0.050% per
annum   0.050% per annum II   BBB+/Baa1   0.230% per annum   0.000% per annum  
0.070% per annum   0.050% per annum III   BBB/Baa2   0.310% per annum   0.000%
per annum   0.090% per annum   0.050% per annum IV   BBB-/Baa3   0.440% per
annum   0.000% per annum   0.110% per annum   0.100% per annum V   BB+ or lower/
Ba1 or lower   0.575% per annum   0.000% per annum   0.125% per annum   0.100%
per annum

The Debt Ratings in effect on any date is that in effect at the close of
business on such date. If the Borrower is split-rated and (1) the ratings
differential is one category, the higher of the two ratings will apply (e.g.,
A-/Baa1 results in Level I status) (2) the ratings differential is two
categories, the rating which falls between them shall apply (e.g., A-/Baa2, then
the rate would be based on Level II status) or (3) the ratings differential is
more than two category, the rate shall be determined by reference to the
category next above that of the lower of the two ratings (e.g., A-/Baa3, then
the rate would be based on Level III status). If the Borrower is not rated by
either Moody’s or S&P, then the rate shall be established by reference to Level
V.

If the rating system of Moody’s or S&P shall change, or if either rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower, the Lenders and the Administrative Agent shall negotiate in good faith
to amend this Schedule to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin and the Applicable Percentage shall
be determined by reference to the rating most recently in effect prior to any
such change or cessation. If after a reasonable time the parties cannot agree to
a mutually acceptable amendment, the Applicable Margin and the Applicable
Percentage shall be determined by reference to Level V.

 

Schedule I



--------------------------------------------------------------------------------

Schedule II

COMMITMENT AMOUNTS

 

Lender

   Revolving
Commitment
Amount    Pro Rata Share   SunTrust Bank    $ 80,000,000    10.66666667 %
Wachovia Bank, National Association    $ 80,000,000    10.66666667 % Citibank,
N.A.    $ 80,000,000    10.66666667 % BMO Capital Markets Financing, Inc.    $
65,000,000    8.66666667 % UBS Loan Finance LLC    $ 65,000,000    8.66666667 %
Bank of America, N.A.    $ 65,000,000    8.66666667 % Barclays Bank plc    $
65,000,000    8.66666667 % The Royal Bank of Scotland plc    $ 65,000,000   
8.66666667 % Royal Bank of Canada    $ 46,250,000    6.16666667 % Wells Fargo
Bank, N.A.    $ 46,250,000    6.16666667 % Mizuho Corporate Bank, Ltd.    $
46,250,000    6.16666667 % BNP Paribas    $ 46,250,000    6.16666667 %

TOTAL

   $ 750,000,000   

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE 4.5(b)

ENVIRONMENTAL MATTERS

NONE

 

Schedule 4.5(b)



--------------------------------------------------------------------------------

SCHEDULE 4.14

SUBSIDIARIES

 

Subsidiaries of ONEOK Partners, L.P.

  

State of
Incorporation
or Organization

ONEOK Partners Intermediate Limited Partnership

   Delaware

ONEOK ILP GP, L.L.C.

   Delaware

Bear Paw Investments, LLC

   Delaware

Bear Paw Energy, LLC

   Delaware

Bear Paw Processing Company (Canada), Ltd.

   Alberta

Brown Bear Enterprises, LLC

   Delaware

Border Minnesota Pipeline, LLC

   Delaware

Black Mesa Holdings, Inc.

   Delaware

Black Mesa Pipeline, Inc.

   Delaware

Black Mesa Pipeline Operations, L.L.C.

   Delaware

Black Mesa Technologies, Inc.

   Oklahoma

Black Mesa Technologies Services, LLC (60%)

   Oklahoma

Border Midstream Services, Ltd.

   Alberta

Border Midwestern Company

   Delaware

Midwestern Gas Marketing Company

   Delaware

Midwestern Gas Transmission Company

   Delaware

Border Viking Company

   Delaware

Viking Gas Transmission Company

   Delaware

Crestone Energy Ventures, L.L.C.

   Delaware

Crestone Bighorn, L.L.C.

   Delaware

Crestone Gathering Services, L.L.C.

   Delaware

Crestone Powder River, L.L.C.

   Delaware

Crestone Wind River, L.L.C.

   Delaware

Northern Border Pipeline Company (general partnership) (50%)

   Texas

Guardian Pipeline, L.L.C.

   Delaware

Chisholm Pipeline Company (50%)

   Delaware

Chisholm Pipeline Holdings, L.L.C.

   Delaware

Mid Continent Market Center, L.L.C.

   Kansas

OkTex Pipeline Company, L.L.C.

   Delaware

ONEOK Field Services Company, L.L.C.

   Oklahoma

ONEOK Gas Gathering, L.L.C.

   Oklahoma

ONEOK Gas Storage Holdings, L.L.C.

   Delaware

ONEOK Gas Storage, L.L.C.

   Oklahoma

ONEOK Gas Transportation, L.L.C.

   Oklahoma

ONEOK Hydrocarbon, L.L.C.

   Delaware

ONEOK Hydrocarbon, L.P.

   Delaware

ONEOK Hydrocarbon GP, L.L.C.

   Delaware

ONEOK Hydrocarbon Holdings, L.L.C.

   Delaware

 

Schedule 4.14-1



--------------------------------------------------------------------------------

ONEOK Hydrocarbon Southwest, L.L.C.

   Delaware

ONEOK MB I, L.P.

   Delaware

ONEOK Midstream Gas Supply, L.L.C.

   Oklahoma

ONEOK Mont Belvieu Storage Company, L.L.C.

   Oklahoma

ONEOK NGL Pipeline, L.P.

   Delaware

ONEOK Overland Pass Holdings, L.L.C.

   Oklahoma

ONEOK Pipeline Holdings, L.L.C.

   Delaware

ONEOK Sayre Storage Company, L.L.C.

   Delaware

ONEOK Texas Gas Storage, L.P.

   Texas

ONEOK Transmission Company, L.L.C.

   Delaware

ONEOK Underground Storage Company, L.L.C.

   Kansas

ONEOK VESCO Holdings, L.L.C.

   Delaware

ONEOK WesTex Transmission, L.P.

   Delaware

Overland Pass Pipeline Company LLC

   Delaware

Potato Hills Gas Gathering System (joint venture) (51%)

   Oklahoma

Mont Belvieu I Fractionation Facility (joint venture)(80%)

   Texas

 

Schedule 4.14-2



--------------------------------------------------------------------------------

SCHEDULE 7.2

EXISTING LIENS

NONE

 

Schedule 7.2



--------------------------------------------------------------------------------

SCHEDULE 7.4

EXISTING INVESTMENTS

 

Investments

   Percentage Owned    

Jurisdiction

of Organization

China Pipeline Holdings Ltd.

   0.81 %   Cayman Islands

Bighorn Gas Gathering, L.L.C.

   49 %   Delaware

Fort Union Gas Gathering, L.L.C.

   37.04 %   Delaware

Lost Creek Gathering Company, L.L.C.

   35 %   Delaware

Sycamore Gas System

   48.445 %   Oklahoma

Venice Energy Services Company, L.L.C.

   10.1765 %   Delaware

See Schedule 4.14 for Subsidiaries

 

Schedule 7.4



--------------------------------------------------------------------------------

SCHEDULE 7.7

TRANSACTIONS WITH AFFILIATES

Operating Agreement dated as of February 28, 1980 between Northern Border
Pipeline Company and Northern Plains Natural Gas Company, LLC as amended,
modified or supplemented from time to time.

Operating Agreement dated as of May 1, 2001 between Midwestern Gas Transmission
Company and Northern Plains Natural Gas Company, LLC as amended, modified or
supplemented from time to time.

Operating Agreement dated as of January 17, 2003 between Viking Gas Transmission
Company and Northern Plains Natural Gas Company, LLC as amended, modified or
supplemented from time to time.

Operating Agreement effective April 5, 2004 between Guardian Pipeline, L.L.C.
and Northern Plains Natural Gas Company, LLC as amended, modified or
supplemented from time to time.

Services Agreement dated April     , 2006 with [ONEOK, Inc., ONEOK Partners GP,
L.L.C., and NBP Services, LLC] the Borrower and the Guarantor for services
including but not limited to executive officers, legal services, accounting,
human resources and benefits, information technology, insurance and risk
management, general operations and maintenance, purchasing, inventory control,
gas supply services, marketing, pipeline control, right of way management,
general operations and maintenance, measurement, engineering, contract
administration, SEC reporting, day-to-day supervisory and administrative
services, planning support, budgeting supporting, technical, treasury services,
tax and internal audit services, systems and other services required to be
provided pursuant to the Partnership Agreement and Intermediate Partnership
Agreement.

[To be updated]

 

Schedule 7.7



--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING CREDIT NOTE

 

[$                    ]  

New York, New York

[March 30, 2007]

FOR VALUE RECEIVED, the undersigned, ONEOK PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to [name of Lender] (the
“Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the Revolving Commitment
Termination Date (as defined in the Amended and Restated Revolving Credit
Agreement dated as of [March 30, 2007] (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement), among the Borrower,
the lenders from time to time party thereto and SunTrust, as administrative
agent for the lenders, Swingline Lender and Issuing Bank, the lesser of the
principal sum of [amount of such Lender’s Revolving Commitment] and the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Lender.

Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

This Revolving Credit Note is a replacement and increase of the Lender’s
existing Amended and Restated Revolving Credit Note dated March 30, 2006 in the
principal sum of $                    , and is issued in connection with, and is
entitled to the benefits of, the Credit Agreement which, among other things,
contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for prepayment of the principal hereof prior to the
maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

 

Exhibit A-1



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.

 

ONEOK PARTNERS, L.P.

By:

  ONEOK Partners GP, L.L.C., its sole general partner By:  

 

Name:   Curtis Dinan Title:   Senior Vice President, Chief Financial Officer and
Treasurer   [SEAL]

 

Exhibit A-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount and
Type of Loan

  

Payments of
Principal

  

Unpaid Principal
Balance of Note

  

Name of Person
Making Notation

                                                                                
                                                              

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

SWINGLINE NOTE

 

$75,000,000  

New York, New York

[March 30, 2007]

FOR VALUE RECEIVED, the undersigned, ONEOK PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to SUNTRUST BANK (the
“Swingline Lender”) or its registered assigns, at the office of SunTrust Bank
(“SunTrust”) at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the
Revolving Commitment Termination Date (as defined in the Amended and Restated
Revolving Credit Agreement dated as of [March 30, 2007] (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement;” capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), among the
Borrower, the lenders from time to time party thereto and SunTrust, as
administrative agent for the lenders, the lesser of the principal sum of
$75,000,000 and the aggregate unpaid principal amount of all Swingline Loans
made by the Swingline Lender to the Borrower pursuant to the Credit Agreement,
in lawful money of the United States of America in immediately available funds,
and to pay interest from the date hereof on the principal amount thereof from
time to time outstanding, in like funds, at said office, at the rate or rates
per annum and payable on such dates as provided in the Credit Agreement. In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, the Borrower further promises to pay all costs of
collection, including the reasonable attorneys’ fees of the Swingline Lender.

Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.

All borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.

This Swingline Note is a replacement and increase of the Swingline Lender’s
existing Swingline Note dated March 30, 2006, in the principal sum of
$15,000,000 and is issued in connection with, and is entitled to the benefits
of, the Credit Agreement which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

 

Exhibit B-1



--------------------------------------------------------------------------------

THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

ONEOK PARTNERS, L.P.

By:

  ONEOK Partners GP, L.L.C., its sole general partner By:  

 

Name:   Curtis Dinan Title:   Senior Vice President, Chief Financial Officer and
Treasurer   [SEAL]

 

Exhibit B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount and
Type of Loan

  

Payments of
Principal

  

Unpaid Principal
Balance of Note

  

Name of Person
Making Notation

                                                                                
                                                              

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ACCEPTANCE

[date to be supplied]

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of [March 30, 2007] (as amended and in effect on the date hereof, the “Credit
Agreement”), among ONEOK PARTNERS, L.P., a Delaware limited partnership, the
Lenders from time to time party hereto and SunTrust Bank, as Administrative
Agent for the Lenders. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Assignment Date set forth below and is entered into by and between the
Assignor identified below (the “Assignor”) and the Assignee identified below
(the “Assignee”).

For an agreed consideration, the Assignor hereby sells and assigns, without
recourse, to the Assignee designated below, and the Assignee hereby purchases
and assumes, without recourse, from the Assignor, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the interests set forth below in the Revolving Commitment of
the Assignor on the Assignment Date and Revolving Loans owing to the Assignor
which are outstanding on the Assignment Date, together with the participations
in the LC Exposure and the Swingline Exposure of the Assignor on the Assignment
Date, but excluding accrued interest and fees to and excluding the Assignment
Date. The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement. From and after the Assignment Date (i) the Assignee shall be a party
to and be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, have the rights and obligations of a Lender thereunder,
(ii) to the extent permitted to be assigned under applicable law, the Assignee
assumes all claims, suits, causes of action and any other right of the Assignor
(in its capacity as Lender) against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims,
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to this Assignment and Acceptance, and (iii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.18(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.

 

Exhibit C-1



--------------------------------------------------------------------------------

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

Choose in the alternative [Alternative A: From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.] [Alternative B: From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.]

 

Exhibit C-2



--------------------------------------------------------------------------------

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment:

(“Assignment Date”):

 

Facility

  

Principal Amount Assigned

  

Percentage Assigned of
Revolving Commitment (set
forth, to at least 8 decimals, as
a percentage of the aggregate
Revolving Commitments of all
Lenders thereunder)

Revolving Loans:

      %

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor By:  

 

Name:   Title:   [Name of Assignee], as Assignee By:  

 

Name:   Title:  

 

Exhibit C-3



--------------------------------------------------------------------------------

The undersigned hereby consents to the within assignment:1/

 

ONEOK Partners, L.P.

    SunTrust Bank, as Administrative Agent:

By:

 

ONEOK Partners GP, L.L.C.

   

By:

 

 

    By:  

 

Name:

      Name:  

Title:

      Title:         SunTrust Bank, as Issuing Bank       By:  

 

      Name:         Title:  

--------------------------------------------------------------------------------

1

Consents to be included to the extent required by Section 10.4(b) of the Credit
Agreement.

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

AMENDED AND RESTATED GUARANTY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (the “Agreement”), dated as of
[March 30, 2007], by and among ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP,
a Delaware limited partnership (the “Guarantor”), and ONEOK PARTNERS, L.P. (the
“Borrower”) in favor of SUNTRUST BANK, a Georgia banking corporation, as
administrative agent (the “Administrative Agent”) for the several banks and
other financial institutions (the “Lenders”) from time to time party to the
Amended and Restated Revolving Credit Agreement, dated as of the date hereof, by
and among the Borrower, the Lenders, the Administrative Agent, and SunTrust
Bank, as Issuing Bank and as Swingline Lender (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement).

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility in favor of the Borrower;

WHEREAS, the Guarantor is a direct Subsidiary of the Borrower and will derive
substantial benefit from the making of Loans by the Lenders and the issuance of
Letters of Credit by the Issuing Bank; and

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders under the Credit
Agreement that the Guarantor execute and deliver to the Administrative Agent
this Amended and Restated Guaranty Agreement and the Guarantor wishes to fulfill
said condition precedent;

NOW, THEREFORE, in order to induce Lenders to extend the Loans and the Issuing
Bank to issue Letters of Credit and to make the financial accommodations as
provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Guarantee. The Guarantor unconditionally guarantees, jointly with any
other guarantors from time to time and severally, as a primary obligor and not
merely as a surety, (i) the due and punctual payment of all Obligations
including, without limitation, (A) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or

 

Exhibit D-1



--------------------------------------------------------------------------------

otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents; and (iii) the due and
punctual payment and performance of all obligations of the Borrower, monetary or
otherwise, under any Hedging Transaction relating to the Obligations entered
into with a counterparty that was a Lender or an Affiliate of a Lender at the
time such Hedging Transaction was entered into (all the monetary and other
obligations referred to in the preceding clauses (i) through (iii) being
collectively called the “Guaranteed Obligations”). The Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed (but not increased),
in whole or in part, without notice to or further assent from the Guarantor, and
that the Guarantor will remain bound upon its guarantee notwithstanding any
extension or renewal of any Guaranteed Obligations.

Section 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, the Guarantor waives presentment or protest to, demand of or payment from
the other Loan Parties of any of the Guaranteed Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. To
the fullest extent permitted by applicable law, the obligations of the Guarantor
hereunder shall not be affected by (i) the failure of the Administrative Agent
or any Lender to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or any other guarantor under the provisions of
the Credit Agreement, any other Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, any guarantee or any
other agreement, or (iii) the failure to perfect any security interest in, or
the release of, any of the security held by or on behalf of the Administrative
Agent or any Lender.

Section 3. Guarantee of Payment. The Guarantor further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
Lender to any security held for payment of the Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any Lender in favor of the Borrower or any other Person.

Section 4. No Discharge or Diminishment of Guarantee. The obligations of the
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of the Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of the Guarantor

 

Exhibit D-2



--------------------------------------------------------------------------------

or that would otherwise operate as a discharge of the Guarantor as a matter of
law or equity (other than the indefeasible payment in cash of the Obligations).

Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, the Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. The Administrative Agent and the
Lenders may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any other Loan Party
or any other guarantor, without affecting or impairing in any way the liability
of the Guarantor hereunder except to the extent the Guaranteed Obligations have
been finally and indefeasibly paid in cash. Pursuant to applicable law, the
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantor
against the Borrower or any other guarantor, as the case may be, or any
security.

Section 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any Lender
has at law or in equity against the Guarantor by virtue hereof, upon the failure
of the Borrower or any other Loan Party to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for the benefit of the
Lenders in cash the amount of such unpaid Obligation. Upon payment by the
Guarantor of any sums to the Administrative Agent, all rights of the Guarantor
against any Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Guaranteed Obligations. In addition, any
indebtedness of any Loan Party now or hereafter held by the Guarantor is hereby
subordinated in right of payment to the prior payment in full in cash of the
Guaranteed Obligations. If any amount shall erroneously be paid to the Guarantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Administrative Agent and the Lenders and
shall forthwith be paid to the Administrative Agent to be credited against the
payment of the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents; provided that payments of
Indebtedness owing by any Loan Party to Guarantor at a time when there does not
exist a Default or Event of Default shall not be held in trust and paid to the
Administrative Agent.

Section 7. Information. The Guarantor assumes all responsibility for being and
keeping itself informed of other Loan Parties’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that the
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise the Guarantor
of information known to it or any of them regarding such circumstances or risks.

 

Exhibit D-3



--------------------------------------------------------------------------------

Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantor may have under applicable law (but
subject to Section 6), the Borrower agrees that (a) in the event a payment shall
be made by the Guarantor under this Agreement, the Borrower shall indemnify the
Guarantor for the full amount of such payment and the Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of the Guarantor
shall be sold to satisfy a claim of any Lender under this Agreement, the
Borrower shall indemnify the Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

Section 9. Reserved

Section 10. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantor under Section 8 and all other rights
of indemnity, contribution or subrogation under applicable law or otherwise
shall be fully subordinated to the indefeasible payment in full in cash of the
Guaranteed Obligations. No failure on the part of the Borrower to make the
payments required under applicable law or otherwise shall in any respect limit
the obligations and liabilities of the Guarantor with respect to its obligations
hereunder, and the Guarantor shall remain liable for the full amount of the
obligations of the Guarantor hereunder.

Section 11. Representations and Warranties. The Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.

Section 12. Termination. The guarantees made hereunder (i) shall terminate when
all the Guaranteed Obligations have been paid in full in cash and the Lenders
have no further commitment to lend under the Credit Agreement, the LC Exposure
has been reduced to zero and the Issuing Bank has no further obligation to issue
Letters of Credit under the Credit Agreement and (ii) shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender or the Guarantor upon the bankruptcy or reorganization of the
Borrower, the Guarantor or otherwise. In connection with the foregoing, the
Administrative Agent shall execute and deliver to the Guarantor or its designee,
at the Guarantor’s expense, any documents or instruments which the Guarantor
shall reasonably request from time to time to evidence such termination and
release.

Section 13. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantor that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to the Guarantor when a counterpart hereof executed on behalf of the
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the Guarantor and the Administrative
Agent and their respective successors and assigns, and shall inure to the
benefit of the Guarantor, the Administrative Agent and the Lenders, and their
respective

 

Exhibit D-4



--------------------------------------------------------------------------------

successors and assigns, except that Guarantor shall not have the right to assign
its rights or obligations hereunder or any interest herein (and any such
attempted assignment shall be void).

Section 14. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent of any kind in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and of the Administrative Agent hereunder and of the Lenders under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Guarantor therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) below, and then
such waiver and consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Guarantor in any case
shall entitle the Guarantor to any other or further notice in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantor with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).

Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to the Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.

Section 16. Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
constitutes the entire agreement among the parties hereto regarding the subject
matters hereof and supersedes all prior agreements and understandings, oral or
written, regarding such subject matter.

Section 18. Rules of Interpretation. The rules of interpretation specified in
Section 1.4 of the Credit Agreement shall be applicable to this Agreement.

 

Exhibit D-5



--------------------------------------------------------------------------------

Section 19. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.

(b) The Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States courts
located within the Southern district in the State of New York, and of any state
court of the State of New York located in New York County and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the extent permitted by applicable law, such
Federal court. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Guarantor or its properties in the courts of any
jurisdiction.

(c) The Guarantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) The Guarantor irrevocably consents to the service of process in the manner
provided for notices in Section 10.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of the Administrative Agent or any Lender to
serve process in any other manner permitted by law.

Section 20. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Exhibit D-6



--------------------------------------------------------------------------------

Section 21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of the Guarantor against any or all the obligations of the
Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Person shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 21 are in addition to other rights and remedies (including other rights
of setoff) that such Lender may have.

Section 22. Savings Clause.

(a) It is the intent of the Guarantor and the Administrative Agent that the
Guarantor’s maximum obligations hereunder shall be, but not in excess of:

(i) in a case or proceeding commenced by or against the Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of the
Guarantor owed to the Administrative Agent or the Lenders) to be avoidable or
unenforceable against the Guarantor under (i) Section 548 of the Bankruptcy Code
or (ii) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such case or proceeding by virtue of Section 544 of the Bankruptcy
Code; or

(ii) in a case or proceeding commenced by or against the Guarantor under the
Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of the
Guarantor to the Administrative Agent or the Lenders) to be avoidable or
unenforceable against the Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

(iii) in a case or proceeding commenced by or against the Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of the Guarantor to the Administrative Agent or the
Lenders) to be avoidable or unenforceable against the Guarantor under such law,
statute or regulation including, without limitation, any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding.

(b) The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations (or any other obligations of the Guarantor to the
Administrative Agent or the Lenders) as may be determined in any case or
proceeding shall hereinafter be

 

Exhibit D-7



--------------------------------------------------------------------------------

referred to as the “Avoidance Provisions.” To the extent set forth in
Section 22(a)(i), (ii), and (iii), but only to the extent that the Guaranteed
Obligations would otherwise be subject to avoidance or found unenforceable under
the Avoidance Provisions, if the Guarantor is not deemed to have received
valuable consideration, fair value or reasonably equivalent value for the
Guaranteed Obligations, or if the Guaranteed Obligations would render the
Guarantor insolvent, or leave the Guarantor with an unreasonably small capital
to conduct its business, or cause the Guarantor to have incurred debts (or to
have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the Guaranteed Obligations are
deemed to have been incurred under the Avoidance Provisions and after giving
effect to the contribution by the Guarantor, the maximum Guaranteed Obligations
for which the Guarantor shall be liable hereunder shall be reduced to that
amount which, after giving effect thereto, would not cause the Guaranteed
Obligations (or any other obligations of the Guarantor to the Administrative
Agent or the Lenders), as so reduced, to be subject to avoidance or
unenforceability under the Avoidance Provisions.

(c) This Section 22 is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent that would
not cause the Guaranteed Obligations of the Guarantor to be subject to avoidance
or unenforceability under the Avoidance Provisions, and neither the Guarantor
nor any other Person shall have any right or claim under this Section 22 as
against the Administrative Agent or Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.

Section 23. NO GENERAL PARTNERS’ LIABILITY. By their acceptance of this
Agreement, the Administrative Agent and the Lenders agree for themselves and
their respective successors, participants and assigns, including any subsequent
holder of any Note, that any claim against Guarantor which may arise under this
Agreement shall be made only against and shall be limited to the assets of
Guarantor, and that no judgment, order or execution entered in any suit, action
or proceeding, whether legal or equitable, on this Agreement shall be obtained
or enforced against any general partner of Guarantor (individually, a “General
Partner,” and collectively, “General Partners”) or its or their assets for the
purpose of obtaining satisfaction and payment of this Agreement, the Guaranteed
Debt, any other Obligation or any claims arising hereunder, any right to proceed
against the General Partners individually or their respective representatives or
assets being hereby expressly waived, renounced and remitted by the
Administrative Agent and the Lenders for themselves and their respective
successors, participants and assigns. Nothing in this Section 23, however, shall
be construed so as to prevent the Administrative Agent, any Lender or any other
holder of any Note from commencing any action, suit or proceeding with respect
to or causing legal papers to be served upon any General Partner for the purpose
of obtaining jurisdiction over Guarantor.

Section 24. Amendment and Restatement. This Agreement constitutes an amendment
and restatement of the Amended and Restated Guaranty Agreement dated as of
March 30, 2006 in favor of the Administrative Agent (the “Existing Guaranty
Agreement”) and is not, and is not intended by the parties to be, a novation of
the Existing Guaranty Agreement. All rights and obligations of the parties shall
continue in effect, except as otherwise expressly set forth herein. All
references in the Loan Documents to the Guaranty Agreement shall be deemed to
refer to and mean this Amended and Restated Guaranty Agreement, as the same may
be further amended, supplemented, and restated from time to time.

 

Exhibit D-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER: ONEOK PARTNERS, L.P. By:  

ONEOK Partners GP, L.L.C.,

its sole general partner

By:  

 

Name:

  Curtis Dinan Title:  

Senior Vice President, Chief

Financial Officer and Treasurer

 

GUARANTOR: ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP By:  

ONEOK ILP GP, L.L.C.,

its sole general partner

By:  

 

Name:   Title:  

 

Acknowledged by:

SUNTRUST BANK,

as Administrative Agent

By:  

 

Name:   Title:  

 

Exhibit D-9



--------------------------------------------------------------------------------

SCHEDULE I TO THE

GUARANTY AGREEMENT

 

Guarantor

 

Address

ONEOK Partners Intermediate Limited Partnership

 

ONEOK Partners, L.P.

100 West Fifth Street

Tulsa, OK 74103-2498

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT 2.3

NOTICE OF REVOLVING BORROWING

                    ,             

SunTrust Bank,

    as Administrative Agent

    for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention: Dorris Folsom

Ladies and Gentlemen:

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of [March 30, 2007] (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. This notice constitutes a Notice of Revolving Borrowing, and
the Borrower hereby requests a Revolving Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to the Revolving Borrowing requested hereby:

 

(A)

   Aggregate principal amount of Revolving Borrowing2/:   

 

(B)

   Date of Revolving Borrowing (which is a Business Day):   

 

(C)

   Interest Rate basis3/:   

 

(D)

   Interest Period4/:   

 

(E)

   Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed:   

 

--------------------------------------------------------------------------------

2

Not less than $5,000,000 and an integral multiple of $1,000,000.

3

Eurodollar Borrowing or Base Rate Borrowing.

4

Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.

 

Exhibit 2.3-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

 

Yours very truly,

ONEOK PARTNERS, L.P.

By:

  ONEOK Partners GP, L.L.C., its sole general partner

By:

 

 

Name:   Title:  

 

Exhibit 2.3-2



--------------------------------------------------------------------------------

EXHIBIT 2.4

NOTICE OF SWINGLINE BORROWING

                    ,             

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention: Dorris Folsom

Ladies and Gentlemen:

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of [March 30, 2007] (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. This notice constitutes a Notice of Revolving Borrowing, and
the Borrower hereby requests a Revolving Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to the Revolving Borrowing requested hereby:

 

(A)

   Principal amount of Swingline Loan5/:   

 

(B)

   Date of Swingline Loan (which is a Business Day):   

 

(C)

   Location and number of Borrower’s account to which proceeds of Swingline Loan
are to be disbursed:   

 

--------------------------------------------------------------------------------

5

Not less than $100,000 and an integral multiple of $50,000.

 

Exhibit 2.4



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

Yours very truly, ONEOK PARTNERS, L.P. By:  

ONEOK Partners GP, L.L.C.,

its sole general partner

By:

 

 

Name:   Title:  

 

Exhibit 2.4



--------------------------------------------------------------------------------

EXHIBIT 2.6

FORM OF NOTICE OF CONTINUATION/CONVERSION

                    ,             

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention: Dorris Folsom

Ladies and Gentlemen:

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of [March 30, 2007] (as amended and in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. This notice constitutes a Notice of Continuation/Conversion
and the Borrower hereby requests the conversion or continuation of a Revolving
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Revolving Borrowing to
be converted or continued as requested hereby:

 

(A)

   Revolving Borrowing to which this request applies:   

 

(B)    Principal amount of Revolving Borrowing to be converted/continued:   

 

(C)    Effective date of election (which is a Business Day):   

 

(D)    Interest rate basis:   

 

(E)    Interest Period:   

 

 

Yours very truly, ONEOK PARTNERS, L.P. By:  

ONEOK Partners GP, L.L.C.,

its sole general partner

By:  

 

Name:   Title:  

 

Exhibit 2.6



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(v)

FORM OF

SECRETARY’S CERTIFICATE

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of March 30, 2007 (the “Credit Agreement”), among ONEOK Partners, L.P. (the
“Borrower”), the lenders named therein, and SunTrust Bank, as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. This certificate is
being delivered pursuant to Section 3.1 of the Credit Agreement.

I, Eric Grimshaw, Assistant Secretary of ONEOK Partners GP, L.L.C., sole general
partner of ONEOK PARTNERS, L.P., and Secretary of ONEOK ILP GP, L.L.C., sole
general partner of ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP (the
“Intermediate Partnership”), both being limited partnerships formed pursuant to
the Revised Uniform Limited Partnership Act of the State of Delaware, DO HEREBY
CERTIFY that

(a) I am familiar with the Borrower’s and the Intermediate Partnership’s affairs
and records;

(b) there have been no amendments or supplements to, or restatements of, the
Certificates of Limited Partnership of the Borrower and of the Intermediate
Partnership delivered pursuant to Section 3.1 of the Credit Agreement;

(c) no proceeding have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Borrower or threatening its existence or the forfeiture or any of
its rights;

(d) annexed hereto as Exhibit A is a true and correct copy of the Third Amended
and Restated Agreement of Limited Partnership of Borrower dated September 15,
2006 which is currently in effect and no amendments thereto subsequently have
been adopted or filed;

(e) annexed hereto as Exhibit B is a true and correct copy of the Second Amended
and Restated Agreement of Limited Partnership of the Intermediate Partnership
dated May 17, 2006 which is currently in effect and no amendments thereto
subsequently have been adopted or filed;

(f) annexed hereto as Exhibit C is a true and correct copy of certain
resolutions duly adopted by the partnership policy committees of the Borrower
and of the Intermediate Partnership on March 29, 2006. Said resolutions are the
only resolutions adopted by either the partnership policy committees of the
Borrower and of the Intermediate Partnership or the boards of directors of the
general partners of the Borrower and of the Intermediate Partnership (successors
to the management function of the partnership policy committees) or any
committees thereof relating to the Credit Agreement and the other Loan Documents
to which the Borrower and the Intermediate Partnership are parties and the
transactions contemplated therein, and such resolutions have not been revoked,
amended, supplemented or modified and are in full force and effect on the date
hereof;

 

Exhibit 3.1(b)(v)



--------------------------------------------------------------------------------

(g) each of the persons named below is and has been at all times since March 1,
2007 a duly elected and qualified officer of the general partner of the Borrower
holding the respective office set forth opposite his or her name and the
signature set forth opposite of each such person is his or her genuine
signature:

 

Name

 

Title

 

Specimen Signature

               

(h) each of the persons named below is and has been at all times since March 1,
2007 a duly elected and qualified officer of the general partner of the
Intermediate Partnership holding the respective office set forth opposite his or
her name and the signature set forth opposite of each such person is his or her
genuine signature:

 

Name

 

Title

 

Specimen Signature

               

 

Exhibit 3.1(b)(v)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name this 30th day of March, 2007.

 

     

Name:

  Eric Grimshaw   Assistant Secretary

I, Curtis L. Dinan, Senior Vice President, Chief Financial Officer and Treasurer
of ONEOK Partners GP, L.L.C., the sole general partner of the Borrower, do
hereby certify that Eric Grimshaw has been duly elected, is duly qualified and
is the Secretary of ONEOK Partners GP, L.L.C., and the Secretary of ONEOK ILP
GP, L.L.C., that the signature set forth above is his genuine signature and that
he has held such office at all times since March 1, 2007.

 

 

Name:

  Curtis L. Dinan

Title:

  Senior Vice President, Chief Financial Officer and Treasurer

 

Exhibit 3.1(b)(v)



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(viii)

FORM OF

OFFICER’S CERTIFICATE

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of [March 30, 2007] (the “Credit Agreement”), among ONEOK Partners, L.P. (the
“Borrower”), the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
This certificate is being delivered pursuant to Section 3.1(b)(viii) of the
Credit Agreement.

I,                                         ,
[                                        ] of ONEOK Partners GP, L.L.C., sole
general partner of the Borrower, DO HEREBY CERTIFY that:

 

  (a) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof; and

 

  (b) no Default or Event of Default has occurred and is continuing at the date
hereof; and

 

  (c) since December 31, 2006, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect.

IN WITNESS WHEREOF, I have hereunto signed my name this      day of March, 2007.

 

 

Name:

 

Title:

 

 

Exhibit 3.1(b)(viii)



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

FORM OF

COMPLIANCE CERTIFICATE

 

To: SunTrust Bank,

  as Administrative Agent

303 Peachtree St., N.E.

Atlanta, GA 30308

Attention:                                         

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of [March 30, 2007] (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among ONEOK PARTNERS, L.P.,
a Delaware limited partnership (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

I,                                         , being the duly elected, qualified
and acting [Chief Executive Officer, Chief Financial Officer or Treasurer] of
the general partner of Borrower, hereby certify to the Administrative Agent and
each Lender as follows:

1. The consolidated financial statements of the Borrower and its Subsidiaries
attached hereto for the fiscal [quarter][year] ending                     
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as at the end of such fiscal [quarter][year] on a
consolidated basis, and the related statements of income and cash flows of the
Borrower and its Subsidiaries for such fiscal [quarter/year], in accordance with
generally accepted accounting principles consistently applied (subject, in the
case of such quarterly financial statements, to normal year-end audit
adjustments and the absence of footnotes).

2. The calculations set forth in Attachment 1 are computations of the financial
covenant set forth in Article VI of the Credit Agreement calculated from the
financial statements referenced in paragraph 1 above in accordance with the
terms of the Credit Agreement.

3. The Borrower and its Subsidiaries have complied with all the terms and
provisions of Section 3.02(a) of the Sarbanes-Oxley Act as in effect on the
[date hereof][Restatement Date].6

--------------------------------------------------------------------------------

6

In no event shall the Borrower be required to certify as to compliance with any
provisions of Section 3.02(a) of the Sarbanes-Oxley Act that are more onerous
than those in effect on the Restatement Date. If the provisions of
Section 3.02(a) as of the date of delivery of this certificate are more onerous
than those in effect on the Restatement Date, the Borrower will certify
compliance with the provisions of Section 3.02(a) as in effect on the
Restatement Date.

 

Exhibit 5.1(c)



--------------------------------------------------------------------------------

4. Based upon a review of the activities of Borrower and its Subsidiaries and
the financial statements attached hereto during the period covered thereby, as
of the date hereof, there exists no Default or Event of Default.

 

 

Name: Title:

 

Exhibit 5.1(c)



--------------------------------------------------------------------------------

Attachment to Compliance Certificate

 

Exhibit 5.1(c)